Case 18-07363-LA11             Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116   Pg. 1 of
                                                  84



  1   MICHAEL D. BRESLAUER [SBN 110259]     .
      mbreslauer(a),swsslaw. com
  2   SOLOMOJ\(WARD SEIDENWURM & SMITH, LLP
      401 B Street Suite 1200
  3   San Diego, California 92101
      Telephone: (619) 231-0303
  4   Facsimile: (619) 231-4755
  5   Attorneys for Debtor-In-Possession CUKER
      INTERACTIVE, LLC
  6

  7

  8                              UNITED STATES BANKRUPTCY COURT
  9                              SOUTHERN DISTRICT OF CALIFORNIA
 10   In re                                                CASE NO. 18-07363-LAl 1
 11   CUKER INTERACTIVE, LLC,                              Chapter 11
 12                                                        FIRST INTERIM APPLICATION
                                 Debtor.                   FOR ALLOWANCE OF FEES AND
 13                                                        REIMBURSEMENT OF EXPENSES
                                                           BY SOLOMON WARD
 14                                                        SEIDENWURM & SMITH, LLP,
                                                           GENERAL BANKRUPTCY
 15                                                        COUNSEL; DECLARATION OF
                                                           MICHAEL D. BRESLAUER
 16

 17                                                        D.ate: Max 23, 2019
                                                           Time: 2:00 r,.m.
 18                                                        Dept: Two t2)
 19                                                        Honorable Louise DeCarl Adler
 20                                                        Petition Date: December 13, 2018
 21

 22              TO THE HONORABLE JUDGE LOUISE DECARL ADLER, UNITED
 23   STATES BANKRUPTCY JUDGE, AND THE OFFICE OF THE UNITED
 24   STATES TRUSTEE:
 25              Solomon Ward Seidenwurm & Smith, LLP ("Solomon Ward" or the "Firm"),
 26   general bankruptcy counsel for Debtor-In-Possession Cuker Interactive, LLC (the
 27   "Debtor" or "Cuker"), files its First Interim Application for Allowance of Chapter
 28   11 Fees and Reimbursement of Expenses. By this application, Solomon Ward

      P:O 1283013 :60665.001
Case 18-07363-LA11             Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116   Pg. 2 of
                                                  84



  1   requests pursuant to 11 U.S.C. § 331 interim allowance of fees in the amount of
  2   $53,447.50 and reimbursable expenses of $622.15 for the period from December 14,
  3   2018 through March 31, 2019. The total fees requested herein represent an average
  4   hourly billing rate of $456. The firm holds a pre-petition retainer in the sum
  5   $40,109.00, and has not been paid for any services rendered in the Chapter 11 case.
  6                                             STATUS OF CASE
  7             On December 13, 2018, the Debtor filed its voluntary petition in the Southern
  8   District of California under Chapter 11 of the United States Bankruptcy Code.
  9             On January 24, 2019, this Court approved the retention of Solomon Ward as
 10   co-counsel to the Debtor. A copy of Solomon Ward's application and this Court's
 11   order approving Solomon Ward's retention are attached hereto as Exhibit A and are
 12   incorporated herein by this reference. No understanding exists between Solomon
 13   Ward and any other person or entity for the division of fees or expenses requested
 14   by this application.
 15             Solomon Ward believes that the fees incurred are actual and necessary under
 16   the circumstances of this case, ultimately reasonable and should be allowed without
 17   holdback as an interim award.
 18                                 NATURE OF SERVICES RENDERED
 19             This Motion is brought pursuant to 11 U.S.C. §§ 328 and 330, and 331 on the
 20   ground that good cause exists to approve this interim fee application that is m
 21   conformance with the Court's, and U.S. Trustee guidelines.
 22                In accordance with the guidelines promulgated by the Office of the United
 23   States Trustee, Solomon Ward has maintained detail~d billing reports for all of the
 24   professional services it has rendered in this matter. True and correct copies of those
 25   detailed billing reports are attached hereto as Exhibit B and are incorporated herein
 26   by reference.
 27                Solomon Ward has provided separate billing reports for each of the
 28   following categories:

      P:O 1283013 :60665.001
Case 18-07363-LA11             Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116   Pg. 3 of
                                                  84



  1                .001 General Chapter 11 Representation
  2                .002 Litigation/Appeals
  3                .003 Relief From Stay
  4                Attached hereto as Exhibit C is a Fee Application Summary, and attached as
  5   Exhibit D is a summary of the status, experience, billing rates and number of hours
  6   expended in performing legal services for each of the Solomon Ward professionals
  7   rendering services to the Debtor in this matter. In addition, attached as Exhibit Eis
  8   a summary of the out-of-pocket expenses of Solomon Ward advanced on behalf of
  9   the Debtor.
 1O                Solomon Ward seeks reimbursements of these expenses in the total amount
 11   of $622.15 for the period December 14, 2018 through March 31, 2019.
 12                A summary of the services rendered by Solomon Ward, which is supported
 13   in more detail by separate billing invoices attached hereto, is as follows:
 14                .001 Chapter 11 Representation
 15                Hours:                         60.5
 16                Fees:                          $28,371.50
 17                Average hourly rate:           $469
 18                This category represents the bulk of the time spent during this period and
 19   includes the time spent by Solomon Ward in the administration of the case; learning
 20   the background and factual and legal issues regarding the case; preparing the
 21   essential reports and motions used in the case; the interaction with the United States
 22   Trustee's office and attendance at the initial debtor's conference; attendance at two
 23   first meetings of creditors under Section 341(a); addryssing positions of and requests
 24   for information from key parties in interest in the case; communications with local
 25   counsel in pending matters in the United States District Court for the Western
 26   District of Arkansas; significant discussions and negotiations with interested and
 27   key parties regarding the case and its resolution; addressing initial matters necessary
 28   in the administration of the case, including allowance of insider's salaries; and,

      P:O 1283013 :60665.001
Case 18-07363-LA11             Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116   Pg. 4 of
                                                  84



  1   addressing the formulation of a Chapter 11 plan of reorganization.
  2                .002 Litigation Matters
  3                Hours:                         17.1
  4                Fees:                         $8,068.50
  5                Average hourly rate:          $472
  6                This category involves Applicant's efforts to analyze and respond to issues
  7   surrounding the Debtor's pre-petition lawsuit against Wal-Mart and its status on
  8   appeal at the United States Court of Appeals in and for the Eighth Circuit;
  9   negotiation regarding the continued participation . of the Debtor's pre-petition
 1O   appellate counsel; preparing and obtaining approval for the Bankruptcy Court for
 11   the Debtor's post-petition retention of such special counsel in the Chapter 11 case;
 12   and obtaining an appropriate order lifting the automatic stay to facilitate the full
 13   prosecution and resolution of the Eighth Circuit Appeal and any remanded matter
 14   related thereto as the Debtor's special counsel.
 15                .003 Relief from Stay
 16                Hours:                        39.7
 17                Fees:                         $17,007.50
 18                Average hourly rate:          $428
 19                This category involves Applicant's efforts to analyze and respond to issues
 20   surrounding the requests to lift or modify the automatic stay filed by the Henry Law
 21   Firm ("HLF"), and the matters surrounding the violation of the automatic stay
 22   following entry of the Court's limited relief granted to HLF.
 23                 Solomon Ward has moved to assist the Debtor in moving this case forward
 24   to a resolution. The services provided have been necessary and reasonable and the
 25   fees and costs arising from those services should be approved as a first interim
 26   award.
 27
 28


      P:O 1283013 :60665.001
Case 18-07363-LA11               Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116   Pg. 5 of
                                                    84




   1             WHEREFORE, Solomon Ward prays that this court enter its order as
   2   follows:
  3              1.            Approving this first interim application by Solomon Ward, counsel for
  4    Debtor, in the sum of $53,447.50 for fees;
  5                2.           Approving the reimbursement of $622.15 in costs;
  6                3.           Authorizing this first interim award without holdback pursuant to
  7    Bankruptcy Code §331; and
  8                4.           Granting such other and further relief as the court deems just and
  9    proper.
 10    DATED: April 25, 2019                      Respectfully submitted,
 11
                                                                            IDENWURM & SMITH,      LLP
 12

 13
                                                  B
                                                                  &
                                                        s/ ic ael D. Bresl er
 14                                                    MICHAEL D. BRESLAUER
 15                                                    Attorneys for Debtor-In-Possession CUKER
                                                       INTERACTIVE, LLC
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


       P:O 1283013:60665.001
Case 18-07363-LA11            Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116   Pg. 6 of
                                                 84



  1                      DECLARATION OF MICHAEL D. BRESLAUER
  2               I, MICHAEL D. BRESLAUER, declare:
  3          1.     I am an attorney licensed to practice in the State of California and before
  4   the United States District Court for the Southern District of California and this
  5   Court. I am a partner with the law firm of Solomon Ward Seidenwurm & Smith,
  6   LLP ("Solomon Ward"), general bankruptcy counsel for Debtor-In-Possession
  7   Cuker Interactive, LLC (the "Debtor" or "Cuker"), and am the partner responsible
  8   for the handling of this case.
  9          2.     I have personal knowledge of the facts set forth in the foregoing
 1O   Application, and if called as a witness, I could and would competently testify to all
 11   of the matters stated therein. The Application and each of the exhibits and time
 12   records attached thereto are true and correct.
 13          I declare under penalty of perjury under the laws of the State of California and
 14   the United States of America that the foregoing is true and correct and that this
 15   declaration was executed this 25 th day of April 2019 at San Diego, California.
 16
 17
 18

 19                                              MICHAEL D. BRESLAUER
 20
 21

 22
 23
 24
 25

 26

 27

 28


      P:O 1283013:60665.001
Case 18-07363-LA11   Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116   Pg. 7 of
                                        84




                     EXHIBIT A
Case 18-07363-LA11          Filed 04/25/19         Entered 04/25/19 16:02:02       Doc 116     Pg. 8 of
                                                     84
      Case   -07363-LAll              Filed 01/09/19   Entered 01/09/19 11:49:11   Doc 29    Pg. 1 of 45




         1 MICHAEL O. BRESLAUER [SBN 110259]
           rnbreslauer@swsslaw .corn
         2 SOLOMON""WARD SEIDENWURM & SMITH, LLP
           401 B Street Suite 1200
         3 San Diego, California 92101
           Telephone: (619) 231-0303
         4 Facsimile: (619) 231-4755

         5   Pr_@_osed Counsel for Debtor-in-Possession,
             CUKER INTERACTIVE, LLC
         6

         7
         8                               UNITED STATES BANKRUPTCY COURT
         9                               SOUTHERN DISTRICT OF CALIFORNIA
        10   In re                                                 CASE NO. 18-07363-LAl 1
        11   CUKER INTERACTIVE, LLC,                               EX PARTE APPLICATION TO
                                                                   EMPLOY SOLOMON WARD
        12                                                         SEIDENWURM & SMITH:.,.LLP AS
                                                                   GENERAL COUNSEL FOK
        13                      Debtor in Possession.              DEBTOR-IN-POSSESSION,
                                                                   COKER INTERACTIVE, LLC
        14
                                                                            '
        15                                                                [No hearing Required]
        16

        17
                       Debtor-in-Possession, Cuker Interactive, LLC ("Cuker" or the "Debtor")
        18
             hereby applies to this Court for authorization to employ the law firm of Solomon
        19
             Ward Seidenwurm & Smith, LLP ("Solomon Ward" or the "Firm") as general
        20
             bankruptcy counsel to Cuker effective December 13, 2018, based on the following:
        21
                       1.       Cuker filed a voluntary petition under Chapter 11 of the United States
        22
             Bankruptcy Code 1 on December 13, 2018.
        23
                       2.       Cuker has determined that it is in its best interest to employ Solomon
                                                                            .
        24
             Ward as its general Chapter 11 counsel in this bankruptcy case, at the Firm's usual
        25
             hourly billing rate, plus costs. The attorneys at Solomon Ward who will be
        26
        27
             1   Unless otherwise indicated, all references to chapters, sections or rules are to the Bankruptcy
        28       Code, 11 U.S.C. §§101, et seq. and to the Federal Rules of Bankruptcy Procedure, Rules 1001, et
                 seq.
             P:0065 7422:60481. 001




                                                                                                           Exhibit A
                                                                                                             Page 1
Case 18-07363-LA11        Filed 04/25/19         Entered 04/25/19 16:02:02       Doc 116     Pg. 9 of
                                                   84
      Case   -07363-LA11            Filed 01/09/19   Entered 01/09/19 11:49:11   Doc 29    Pg. 2 of 45




         1   responsible for representing the Debtor are admitted to practice in this Court, have
         2   extensive experience in Chapter 11 bankruptcy debtor representation and litigation
         3   matters, and are well-qualified to represent Cuker in this matter.
         4           3.       The attorney at Solomon Ward, who will be primarily responsible for
         5   representing Cuker, is:
         6                    Michael D. Breslauer. Mr. Breslauer is a partner with the firm and has
         7   over 30 years of experience in representing debtors-in-possession, bankruptcy
         8   trustees and official creditors' committees· in cases before the United States
         9   Bankruptcy Court. Mr. Breslauer currently bills at,$475 per hour. Prior to joining
        10   Solomon Ward in November 1995, Mr. Breslauer was a partner/shareholder with the
        11   firm of Gray Cary Ware and Freidenrich where he practiced in that firm's
        12   Commercial Law and Financial Institutions practice group. Some recent chapter 11
        13   cases that Mr. Breslauer has handled in which he represented the debtor include Salt
        14   Creek Golf, LLC, 500 West Broadway, LLC, Auto Life Acquisition Corporation,
        15   and The Environmental Trust. Mr. Breslauer also represented the Official Creditors'
        16   Committee in this district in the cases of The Crosby National Golf Club, LLC,
        17   Ronald Williams/Palo Alto Town and Country Village, Inc., American Digital
        18   Network, Inc., Nexprise, Inc. and Senor Snacks, Ltd.
        19           4.       Copies of the firm's Chapter 11 engagement letter and Solomon
        20   Ward's resume are attached hereto as Exhibit "A" and "B" respectively.
        21           5.       Because of Solomon Ward's experience in bankruptcy matters, Cuker
        22   believes that Solomon Ward is well-qualified to provide Cuker with the following
        23   legal services:
        24                    (a)       To advise and assist Cuker with respect to compliance with the
        25   requirements of the United States Trustee;
        26                    (b)       To advise Cuker regarding matters of bankruptcy law, including
        27   the rights and remedies of Cuker with respect to its assets and the claims of
        28   creditors;

             P:00657422:60481.001                               2



                                                                                                         Exhibit A
                                                                                                          Page 2
Case 18-07363-LA11        Filed 04/25/19        Entered 04/25/19 16:02:02        Doc 116     Pg. 10 of
                                                  84
      Case 8-07363-LAll             Filed 01/09/19   Entered 01/09/19 11:49:11   Doc 29    Pg. 3 of 45




         1                    (c)       To represent Cuker in any proceedings or hearings in the
         2   Bankruptcy Court and in any action in any other court where Cuker's rights under
         3   the Bankruptcy Code may be litigated or affected;
         4                    (d)       To conduct examinations of witnesses, claimants, or adverse
         5   parties and to prepare and assist in the preparation of reports, accounts, and
         6   pleadings related to this Chapter 11 case;
         7                    ( e)      To advise Cuker concerning the requirements of the Bankruptcy
         8   Code and applicable rules as the same affect Cuker in this case;
         9                    (f)       To assist Cuker in the formulation and confirmation of a Chapter
        10   11 Plan;
        11                    (g)       To make any court appearances on behalf of Cuker; and
        12                    (h)       To take such other action and perform such other services as
        13   Cuker may require of Solomon Ward in connection -yvith this Chapter 11 case.
        14           6.       Based on the Declaration of Michael D. Breslauer (the "Breslauer
        15   Declaration") filed concurrently with this Application, Ctiker believes that Solomon
        16   Ward does not hold or represent any interest adverse to that of Cuker.
        17           7.       Solomon Ward does not represent any clients regarding matters adverse
        18   to the estate, nor does the firm represent the estate with respect to matters materially
        19   adverse to current clients.
        20           8.       Accordingly, notwithstanding the circumstances set forth above,
        21   Solomon Ward is "disinterested" within the meaning of Bankruptcy Code. section
        22   101(14). Other than as set forth in the Breslauer Declaration, Solomon Ward does
        23   not have any connections with the Cuker, creditors, any other parties-in-interest,
        24   their respective attorneys and accountants, the United States Trustee, or any person
        25   employed in the Office of the United States Trustee:
        26           9.       Cuker desires to employ Solomon Ward with reasonable fees to be
        27   allowed by the Court. Except to the extent it , is contrary to the Guidelines
        28   established by the Office of the United States Trustee, Solomon Ward will charge

             P:00657422:60481.001
                                                                3


                                                                                                         Exhibit A
                                                                                                          Page 3
Case 18-07363-LA11       Filed 04/25/19         Entered 04/25/19 16:02:02        Doc 116    Pg. 11 of
                                                  84
      Case   -07363-LAll            Filed 01/09/19   Entered 01/09/19 11:49:11   Doc 29    Pg. 4 of 45




         1   Cuker for certain expenses including, but not limited to the following:
         2   photocopying, travel, long distance telephone, FAX transmissions, messenger
         3   service, express mail, witness fees and deposition .expenses, court fees, document
         4   construction, Lexis and/or Westlaw and other computer database searches. Where
         5   the Office of the Unites States Trustee has imposed limits on the charges for such
         6   expenses, or has determined that it will not approve such expenses, Solomon Ward
         7   will not assess charges to Cuker in excess of such limits.
         8            10.     It is contemplated that Solomon Ward··will seek interim compensation
         9   during the Bankruptcy case as permitted by Bankruptcy Code Sections 330 and 331
        10   and the applicable Local Bankruptcy Rules of the United States Bankruptcy Court in
        11   and for the Southern District of California.
        12            11.     Solomon Ward's initial engagement with the Debtor began in
        13   November 2018. Fees of $972.90 for legal service's provided during the month of
        14   November were billed to Cuker and Cuker on December 10, 2018 paid the
        15   November invoiced amount of $972.90 in full. Thereafter, fees were incurred in
        16   December 2018 in the sum of $4,876.00. On December 12, 2018, prior to the
        17                           '                                    .
             Petition Date, Solomon Ward received a payment of $46,702.00, and the firm
        18   applied such funds to cover fees and expenses of $4,876.00 incurred in December
        19   2018 and up to the Petition Date of December 13, 2018 and for the Chapter 11 filing
        20   fee of $1,717. These transactions have left Solomon Ward holding a retainer balance
        21   of $40,109.00, which remains in Solomon Ward's trust account as of the Petition
        22   Date. Except for the forgoing sums described in this paragraph, Solomon Ward has
        23   neither billed nor received any other sums from the Debtor. The source of the
        24   retainer was Cuker Interactive, LLC. A true and correct copy of the retainer check is
        25   attached hereto as Exhibit "C."
        26            12.     As of the Petition Date, the firm was owed nothing for or on account of
        27   pre~petition services. The retainer is an advance against fees and costs, has been
        28   placed in Solomon Ward's Trust Account and the firm has taken by its agreement

             P:00657422:60481,001                               4


                                                                                                         Exhibit A
                                                                                                          Page4
Case 18-07363-LA11      Filed 04/25/19       Entered 04/25/19 16:02:02        Doc 116    Pg. 12 of
                                               84
      Case 18-07363-LAll         Filed 01/09/19   Entered 01/09/19 11:49:11   Doc 29    Pg. 5 of 45




             1   with the Debtor a lien in the funds held as a retainer. Solomon Ward has advised the
             2   Debtor that the firm will comply with appropriate Fee and Employment Guidelines
             3   in withdrawing funds from the retainer.
                                                                       -
             4            13.     Except as set forth in the Breslauer Declaration, no agreement or
             5   understanding exists between Solomon Ward and Cuker for the sharing of
             6   compensation to be received for services rendered in or in connection with this
             7   matter. Except as set forth in the Breslauer Declaration, Cuker believes that no
                                                                       "
             8   agreement or understanding exists between Solomon Ward and any other entity for
             9   the sharing of compensation to be received for services rendered in or in connection
            10   with this matter.
            11            1°4.    A copy of the proposed order authorizing the employment of Solomon
            12   Ward is attached hereto· as Exhibit D.
            13           WHEREFORE, Cuker prays that it be authorized to employ the law firm of
            14   Solomon Ward as its counsel to render services described above effective December
            15   13, 2019, with compensation to be paid as an administrative expense in such
                                            .                         .
            16   amounts as this Court may hereinafter determine, allow and order paid.
            17   Dated: January 8, 2019                    CUKERINTERACTIVE, LLC
            18

            19
                                                                      JLlA\~
                                                           By: /st Adel Atalla
            20                                                ADEL ATALLA, President
            21
            22
            23
            24

            25
            26
            27
            28


                 P:00657422:60481.001                         5




                                                                                                      Exhibit A
                                                                                                       Page 5
Case 18-07363-LA11   Filed 04/25/19     Entered 04/25/19 16:02:02        Doc 116     Pg. 13 of
                                          84
      Case 18-07363-LAll   Filed 01/09/19   Entered 01/09/19 11:49-:11   Doc 29    Pg. 6 of 45




                           EXHIBIT A

                                                                                                 Exhibit A
                                                                                                  Page 6
Case 18-07363-LA11      Filed 04/25/19                  Entered 04/25/19 16:02:02                       Doc 116            Pg. 14 of
                                                          84
      Case 18-07363-LAll          Filed 01/09/19                      Entered 01/09/19 11:4~:11           Doc 29         Pg. 7 of 45




                D~cember 11, 101$

                VlA"EM~,L
                C.uker lnter!:'IGtfve LLC                                                       •.
                At\n: Adel Attl'lla
                56.00 Av.el)lda Encinas #'1-15
                Carl.sbad1. <;A 920.08
                J;m~JI: a·d.~·1@(:1:Jker~ge:tJcy.qG:rn.
                R.e;     Engagement Agreeme~t -:ChaptE\r l1 Representation

                OearAde"i:
                this letterstates. the "Bgre.eme1"1t onderw.hteh yo.u.h.1ve eng~g~ SalmmonWard Seldertwµrrn &
                S_mlth (11 Solo1,1on Ward"). ·to represent ,ta.d(.er :lt'lteractlve, LLC {"You11 .-or ;;Your" ot the
                iiCompany")     In· co.nnectlon with the Comp.any's Chapter 11 i3aMkruptty fillng In the,tJnlted
                States Banknrptcy Court for .th~ south~rn· O.fatrlct of: Callfornla (the '18at1kruptcy <:nu.rt"),
                 We understand the·sci;>pe bfou.r engagemeMno: be to. r~present the Cempany Jn,;cotmeGtlon
                 wt th-the ·.aankttJP-t~.Y'Cas(il 'tl.1 aclvlse .an.cl work towa~cl-rnso_hJt.lon· QT your rel,atlo.n$hlp With all
                 yo1.1,r .<;:i~dJtQrs, aot¢ur r~(atlotl$.hlp QOES NOT lnt.lu:l:l~:represc,1.ntatlon 9f(I) the. Corppany's
                Jn.h'ile~t.~ l.n arw 9therfo rum Qr li:1 a.rJy .e1h!?daw~ylt or. ar:b1,rat1q1J p,rQceedh1g,9((11). 1n b,w~sts
                -of;irwln.drvldual per$Oll, .offteer, d.lreotor lntere$.led party·of the: Company,-or (Hi): any parent.
                or other affillate ofthe Company; . each,should obtal'n:s:eP.atate counsel to represei:if th~lr-o.wn.
                Interests.                                    ·                     ·
                Om engagement does       not ·1ndude tax, advice; w6i:,ehcaurage You to retain .or.engage >a!'.\
                Independent. tfix advisor.
                When a bankruptcy case .Is filed, Voll, as· a debtor In:. possf'!ssfon;. possesses .the various rights;
                ·respon.slbill!les and duties ·of a trustee, In addlt.1.ont ¥ou .are subJect to n.umerQus legalt
                procedural arid administrative reqi:ilrementa, "fncluding,those matter~ :iet forth under the
                 B~nkruptcy:-Co,da, ·th~ BankfQptcy.- Rl!l~t.ofPi:o.c.edu.r.e anp l<i¢al. Bi1!'Ykrl!ptcy -~ule~. You a:r.8.",
                s4bj~c;:t_ to th~ .Vnlt~d $\ijtes. 'J,ru~te~'$ :Qp·er~ii:ng anci.f~ljlporttrig .Requlrements;fo.r Chap.tar n
                C:i.we.s l~imecl .by·th~ uou~d.State$ TrnsJ~~}(O.ffke, A~<lP.Y:bijs been _prev1ousiy,prQvldi:1d you.
                It ls Yo.ur m:aterlal obH6at!cm; pur-s1.1~nt.tcr,thfs ~gre~mec:it,. to abide by. all .suth. re9iilrements,
                and./Jutles, aild.all orc;l.ers of-:th~:Bao~ruptcy Court~nd s~cb.otbercl'>Uit~.as may:be.,ex<;1rdsln,g,




                                                   . ,~ ,,.       .                 ',.·•··.




                                                                                                                                       Exhibit A
                                                                                                                                        Page 7
Case 18-07363-LA11                                                 Filed 04/25/19                                        Entered 04/25/19 16:02:02        Doc 116     Pg. 15 of
                                                                                                                           84
                                                                                                                                                     ,,
          Case 18-07363-LAll                                                       Filed 01/09/19                             Entered 01/09/19 11:49:11. Doc 29     Pg. 8 of 45




                                                   Cuker Interactive; LLC
                                                   December t2, ,201-a.
                                                   Paget                              ·                                                         ..   '
                                                                                                                                                                                   .
                                                                                                                                                                                   ii
                                                 .jl.1r.rsdlc~km ov~r th~ Pank.ruptcy·case.                                                                                        t
                                                                                                                                                                                   1.
                                                                                                                                                                                   l'
                                                 lh"ve:f9,.md· l.t,us.e.ful. to outlthe Iii\ general tertris.·s:ome.'<:J.ftha mor:e lrr1portant pblnts and ·isiM.is·               l
                                                                                                                                                                                  ·I
                                                 th~t .are .ltkely t9 arl'sa In ccmneattoil W.lth Yo1;.1r·C:hapferlt caiie,. whUe no.t al[ Ms.uth. ttiatter.s
                                                 are present 1.n thls··part:l<::l1lar-ciy,e.<T'he:se ~re;g(lneraLcomm~ntsJ provide tct dlet\ts Who are
                                                  filing or cqnsl<;{eritJ~ flHni o.r h~w~ fil!;!d "'. ca:s·!;i :und~r ChapbW 1t ·of the;·.United States
                                                 'B'ankr1,1ptcy Code;. 'T'hese comments are not )'nt~m:l!;ld ~o be cohf!der1tlal attorney client
                                                 cqmmunlca.tlqns1. slnc!;f thl.s li;1tter wil.l he m&d~ a. part of }hij re~or.d. df'the B.arikrup,tty Case.
                                                 when our firm seeks <;ourt approval f,or .our E)ngagj:)rnen.t: a$· Ypi'.lr-·Chapt,er 11 counsel: What
                                                 foll¢Ws ls.· not. lntend~t:! ·:to be ~n exl:rn1J.stlv~, c!.i.~t;U.S.S.l.o.o ohh~s¢ p9lntli· cmd liisue~, and .I
                                                 E1hcourag13·y.ou t9.follow up with me fodi.111:her d.l11cui;ijfon as 1,1eeded,

                                                 ~:e,$/P,ug:s~@tementofAtfalr~ ·
                                                 Yo.ur Schad utes and Stat-errtentof.~h\ancial Aff~t·rs ml!Stpe,flle~ wit.Ill nilft;e<in pst~ay~ of the
                                                 petltioh .date. Certa:I fl oth~r deadl'rne~1.· such as tli9se affecting.your bopks, reco~ds :al)d bank
                                                 act>o.iihts; a'i'e:set oi.itli'tthe e'ndqsed !!et:of'6pi!~atl!igi(nd ~eportiri~tReqUl't'emehts F?.>r·Chap.ter
                                                 11 Case$. Thesa,deadl ines and other Important operat1ont1I requl re'tr1ents: are dlscossedli,etow~

                                                 Qperntlon of:the P£!htor's Busi1tesll

                                                 FIiing. a b.al:\~ruptcy petitlpn tJftori:ls You; ill! del;,tor, cert.aln..,ubstantlal prQtections froJY)
                                                 creditors and:oth<;1ts. The cost of such protections, however,. ls loss ofthe lar.gely unfettered
                                                 freedom ·to operate Vqur financial aff~irs which ·you have p(evl0µsly enJi;,yed; Generally,
                                                 Ch~pter 11 debtors retal n posS'esslon and control .,6f thelt:assets and are. permitted to operate
                                                ,their bu$ihesses and i:iffalr's·. However., upon the .r.eques,tofa:credit9r orother.i1atty,.1 n 1.nterest,
                                                 thj;1Bi11tktuptcy Court: h'i~y apMlnt a tMtee.to take.control dfY~.tir ass~t~,ind.affalrs{·O'l'·,m
                                               ·exainhier fo . conduct an lnvestlgattoh of Y:~ur ·flnan.cltd .affal'rs·, S'udh an· ~J'-pbh'iU:n~mt I~
                                                .extraordinary.and w0uldba. rt1ad~·tmly aftethOtl(!e ahd 'a: l\i!ill'lrtgbefore'the·8.al:iktoptcyCoutt,
                                                and only fot !cause. such as. m'lsinanagement,. ·dlsli(inesty' .or. You.t .fnablll'ty. to. reorganize,
                                                successfully..In ma11a.glrig Yourffn·and'al affairs,, wu :ser.ie.r.ally                         m.~y
                                                                                                                               folli;,W Mfmal l;/peratl~'g,
                                                practices .and may· pay as d'ue debts arising.after the·fillhg .o.Nht!·:bankruptcy .petltton ·In the·
                                                ordlhary cowrse o:Lbtisl.rtess that i\te within 'the. budg!iit.W!\l will $afll< JC) b~v~ ~pprovad.
                                                 However, w1~hot1fBankrqptb.y.C.ourt brder, You .t:ii\tl!l1;>\;!p~y !lliY d~pts:.whlp~ ai'l's~ outsfr.J~tb~
                                                ordinary courae of bus1 ne~~' wheoeverth1w·arose, an.ci ~ano1:1J PiJY. any1fob\ that arol>!'=l:prl9~to
                                               the petition date. This general'p.rohlbltlon on the payment of pr.e,:peiltio-n .debts.applies to all
                                                types of obllg.a(ions1 including, but not llmltecl :to, tqxes; p~fii'lng compensation due to
                                               employees an9 pre--flling trade debt. W.e suggest that until you become·.accustomed ·to.
                                                operating W.ithin Chapter: l 1, you contact'.me prfor ~o ·making any piw.m~nts other than for
                                                routine purchases bf goods or services ffrstorde.red or dbtalned.after the petltlortdate•




     ....... ··-·· -··. --~.-·· . ·-··-··-····-·-········-····-······-···· ...   -·~-- -.. ~, •·'--·-······· ......   ,~ "'




                                                                                                                                                                                  Exhibit A
                                                                                                                                                                                        Page 8
Case 18-07363-LA11                  Filed 04/25/19            Entered 04/25/19 16:02:02                           Doc 116            Pg. 16 of
                                                                84
          Case 18-07363-LAll              Filed 01/09/19             Entered 01/09/19 11:49:11                    Doc 29          Pg. 9 of 45


                  ·''·" ·1·····.•    .


                       C.uker lhteractlve, LLC
                       O~cember t~, 2010
                       fl.age,)

                                                                                                                                                 I
                      ·Cash Cti!lateral                                                                                                          -~',,
                      11
                        C~1,sh collaferaJ 11 Is di:lflh'ed under the 8(1nkruptc;:y C<:>de to ll)oll!(fo the proce!'ld.s ofasei::ured
                      ,mrdlttir'~ ,c,ollateral :Welf=as the: ptddeeds of lnv~l'Ttory and a:c<;ol!ntii )ftfo,~~ ~~sets are $object
                      to•a.creditor's lien, Forexample; cellectlohsfroh'.l,the.ac:counts reGelvabl1;1gen:erated horn the
                      ~.al~ o(inve.ntotywQuld'be:the· 11cash t.ol lateral 11 .of:a·s.Eicured.credltoc havlng,a v~Udly·perf~cted
                      lien.in the lnventory.·~old on account. Pdor·fo·UStf,lg.1:tt:iY. moMy wli(cl'l"fs 0cash:colfoter<1!r,:of a
                      se'Cvred ()redMr,·the.debmr lllust have eltheYth~.credltot1sconsen't,ora.couttofder. ·Pm aware
                     .that variQUS cre.:ditor11 have cons¢hsual Hens:ltgat.rm the. :Cornpanis as·sets. 'the 'incorn:e
                      g.~.nerated frqmJho.se. asiet~ Is pr,Qh,:ably .r~gardoo M ~s.~ collateral~ud'r:nust b1a $egr~gated,a11cl
                      notJ1se(:!. :to pay ~xp:ensl:l~ pendJnt{ ·either the Cre.dltorla corrnent or . a court ·or.der.authorlzh:ig
                     .s1,1Gh   v~e. It I~ ,~n a~$1,1J1lptlon ln ·frl11,1~ tnl's ·:castd,l;l:at.Yoµ have., the consertt .o'f your :secured
                      <;re~l1t9r; ·Pfltfi<tla Atalla1.to GQnt!nu~to us·e;the cash generated by operatfonii.of the,company:'s.'
                      b.uslhe$(tp,P'\\Y oro.lrta(Y·nrid G!,!~tort1aW,fo:oilt1es5, ~~pen~es PO'an ongping oasis ln tl)e·!,;:hapter
                      l'1 case .. Please obtain written conflrn'l;\tton ofthli;facdrom Ms. ~talla.

                     Jn.stitnrtce
                      .In keeplru& with Yc>,ur duty to ptes.ef'.Ve. Your assets for'th~ berieflt~f'.all. credltors, Yo.u, n,ust
                     ·keep Ymir. assets adequately lnsuted ar.id. provide phys-Jcal. proteetlo.n ag11lnst foss~ You :are ·
                       reqtdred to attln the Interests· of all creditor$;,.rather.thart sole.ly for. Its, own benefit. F.ail.ure to
                     -do so ¢M have· serious GOhs.equan!'::e~, in(;lu41ng di$h'lhlsal :of tha ·~asei .ap.pbintmC:!IJt bf .a
                     trustee, Qr c¢i'Wer$il'itl t<i Ch~)'.lter 7 (Jltji.1ldatl1;m).                                  ·

                      Re<;ord:keeeh1s· nn2 ·U.S, Trust,qe'a fees

                     You•are reql:ifred to file.,monthly.operatlng.reporti; with the Bankr.µptcy Co,utton or b~fore,tha
                     ,40ff1 day ofeach month c;over.l11i:the period of ihg.pre.vi{)ufcQlend'ar mont'1! in.~gdltk>.n, the·
                     Office ofth~ U.S. rn,stee has C!'irt.ain other report:lng rE:Jqu!r~irnen~ a~set fi;,rth ln.the.e.nclo~1:1d
                     matedals.. 'the. U.s. 'Ttustee ·1s,qu lte $.ertous :about ensorlngco.mpl ia11ce,with ,hes.~ tequl.ren:ients.
                                                                                          or
                    .ar,dw!I f br.lng a motion to cMVert bt-dlsmlss:tne cases s~:ek otherrelleflfcon;pUance:is Mt
                     r.rta:lntaiMd. ,Ytlo .ate also required to pay<!=ertaln quarter!.y_lees·dl~ettly to the U.S; 1'.r.ost'ee
                     ba$ed upon·dlsburserro:mts.ma'de,durlng,the quarter;,Se.e:duldelirte No. 6, these foes·are not
                     prorated. for partial quartl'ira,.and the:tJ;s, nuste·e will s~ek~i~mlssal .orcorii;,erskm ofthe.case.
                     If they are noU.lttreiy p'QJd;                                             •                    ·


     .,
                                                                                                        .
                      IJ.nl~ss fMhorb:ed by .j'.:ourt .ord<:1r, Ycrn.· ari:r tequlr.~d. ·to c;lo.&,¢ ~.Id bari.k aci;:ount.s. as: df th!'f
     l              ·pethion date..ancl·to..'.i;,p:en n~w ~ccounts c0nt;ilnlni!)de$\gnation 1ir,lebtor :in. po$~ession" - a
                    ·deslgr\atlbr.i that: shot,id -appear as pa:f:t of. 1:f:i'~. naiiie o1 .the. account, and .oh .the ,financial
                     i'nstt'tutl o.n·1s hooks;. tec::ords -and· ·forms •.




                                                                                                                                                 Exhibit A
                                                                                                                                                  Page 9
Case 18-07363-LA11                  Filed 04/25/19                 Entered 04/25/19 16:02:02                       Doc 116            Pg. 17 of
                                                                     84
       Case 18-07363-LAll                             Filed 01/09/19    Entered 01/09/19 11:49:11                     Doc 29        Pg. 10 of
                                                                          45

            ·1.1'';   \ , •••   '     ...... ".'-''      .... ,.



                            Cuker lnteractlve1. LLC
                            De~ember 1~1 2.018
                            PageA



                            800.ks and Records

                           Y<;>l.\·ar\'l. requl req to··c).ose Your boqks .as,oftha.petitl<>n:date and bpen.a rieVr-setfor:the partiai
                           fls<::i!I yl;l.ar follo.w.l.n)lthatdat¢,                                     ,.                     ·

                           Tr~llSf!cl:!011.9 Out: ·o:ftbe. 0,rdlnary(our~Q-or.,BU~J.be.~~·
                           Ahy:trans.a~Ut:>n 9\.lt-<:ihhe (jrplnary c$µi'stfoJ.b:u.slh:es$, SlJCJh as the.:sale:of significant assets:, or·
                           a settlernentof,a. 01<lt~r.lal dlsput~; requires prlort;~u!'l a'pprovat .• lfyo.u ha\i~·any,doub~ as to
                           Whether a trans~c\lon Is .out <if .~h, prdlnacy :to1.1rs~ flT buslness,, pl~ase ·cQntact' .me. before:
                           entering in~o.or con~1,1mmath1g·the transac:tlon,
                          Tl,,~ Autom·atl~Sf~¥

                         A OiaJotprotectlon.aff.orded ~nJebtorfa posses.sl9n ts·the·autom<\tlc st~y, The autorna:tic stay
                         prevants ·anadlQn.agi\lhstthe t;lebtor.tg c;Qf le~ prep¢tltiQn c.l!:l~t1,;. :lfa~YQl'.18' 11~~mpts,tocqlle~t
                         sud, a. debt~ you should notify th.em o.f the flllii$, of .the petition; If they persist In such
                      · :coflectlen attempt'~, you should notify .me. A credltor .may ·get t.ellef. from. st~y tO' enforce :1t1;
                         rights agatn·st col.lateral ul'\der cefialn .drcUinstances, Mter btln~l'ng.a·:motlon before. the court.
                         You will get nodte of such ·a .mot1011 and. .an <>Pl)t:irtU\:ilty :to_ b~ heard 111:i.·op~osltlon. 'There hi'a
                         risk that the cpurt. rolght.~flow ~ ,secur.ild·cr.editor to 11e11oss:es.i;,.or.f9rer,;los:e Up'Qh ¢:ollateraf
                         where the am@nt .<>wed .Is greater th:an· the. vaiu~ gf the ass:~t or wherdhe co~rb:itherwtse
                         de~ermines that the creditor's. Interest·lnthe coll!ltera( :Is .not:<1de.quately p.i'.otectedi However1 It
                        'I$ often P.<:>~:sibl~ 'for an arrang¢m~nt.to b\:l me;d~ f9r Y~u. to. r~tairr'~i;s~ts.. th:at. are ~_sseotlaJ :fpr
                          Yo.uraffalrs.
                          Errtploymentofi>r-~fol!slonal~

                          Your-empl<':iyment <>fprofe~$1onals, ~u¢h as a~omeys :and acc9L1n~a~ts~ must be ~pprov.,~'py
                          the Bankruptcy Court. No i,rofesslbnal tan be paid by You excep.t after.the Bankruptcy C9urt
                          has ente1:ed.an order aJjproVlhg such payme11t. W.e will·dlscuss:w.hlch attor11eys1 accountants
                          and eth~r p·rofesslonals· (other than SolonionWardJ Yoil .wHI s.eek.to re.talh post~petitlon and on
                         what.bas.ls, Notwlthstancllng·therforegolng, It ls 1')6w known that You 'heed-the·assliltarrce· of a.
                          fox preparer and advlsodi'1i: th!:! prepar.atic'iitan:d ffllng'Je.dil!:ral ~mlSfate tax r.etu'rns for.two or·
                          rnore y~ar.s; ·It JH, mate r-lal co.odltl<i.r'.I. tb .Sol6!floo Wards :a¢capta11ce:·~f thfs,engagement ,that
                         .:Y9V.hav,~ :Mreed to 'forthwith r~ta!n'l:\nd pr(lvidf) :it :m~al'l'S''l)f P~Yrf!Mt·fur ~ucb•ta* asslstan(J.¢1
                        .~#e~t or ~.~n'kr~ut~y. 01, leaee9' aod'.qth~t:;c~~t~a~t~
                         A debtor In p.osses~km fs entitled t9 :a~s',lrn~ ¢r re).ett It~ leclses ,and other •i.execut9ry" for
                         11
                            lncompletely perfo:rmed 11 :ottboth :sides) contracts, ·1n or(:lertc> :assume an exl~tlng execu~qr.y




                                                                                                                                                1 ...... .




                                                                                                                                                             Exhibit A
                                                                                                                                                             Page 10
Case 18-07363-LA11                                                                Filed 04/25/19                                                    Entered 04/25/19 16:02:02                     Doc 116    Pg. 18 of
                                                                                                                                                      84
                    Case 18-07363-LAll                                                                    Filed 01/09/19                                              Entered 01/09/19 11:49:11    Doc 29   Pg. 11 of
                                                                                                                                                                        45

                          "t•·•          :- •    !    ·•                  •,·, .. r~·'    ·




                                                               Cuker Interactive, LLC
                                                               Detember 12, 2018
                                                               Page5


                                                             contract ot lease, a debtor Is. requlrecf w c1,tre ~II ·arrearage.s prQmptly1 providEI ~d~quate:
                                                             assurance ~f future performance und!;lt the ·terms· of the cMtract <>.r .lease a.nd .ialn c9urt
                                                             approval, An exetatdry.cohtractthat has,been·assumed may be asijigned to a ~hlrd party; 'this·
                                                             ass,lgnment may usually be accompllshed despite.an· "antf-asslg:runen~" clause In tire !~as!! bt
                                                             cQ.htractartd\, after :;1.1ch ass.lgnment, the debtorwlJJ: hwe·nofurthe( tesponslbi llty,forthelea~~
                                                             o.r contr.aet <,iblJgatloos. l,eases which have b.eerrtermlnah,1d .uiid~l' state. law are=gl;)netal!y nPt
                                                             ~.$S\Jmable Md'as~lgttal)le"wlt):louttb~ l~ss.ofs: toi'.\sent. Sp.e.¢1.al provlslqns ·c}pply to lea$El$.of
                                                            ·c:omme,rclal.real t>r~p.erty, Sue~ ra lea!l.e: mtist'bij 11ssom.ed ·:Wlthl'n l20.:days ,t>fthe p~t.ltlo.rrd~tl;ll
                                                             or-Jtw..ill :be deerned'feii:l'd~d. Th(! co:vr.t rnay extend lhl!i.<:late; onte1. fo'r:a tptal of artaddlttona ·
                                                           . 90days, b1:tt M lotiger, unless the less.or consehtst
                                                            ,Obtaining .Flnandng P.urlrur Barikru@'t'f;~
                                                             If You ne_ed:t0 borrow. fun'ds. during the Chapter f'f easel You may:(jbtaln i;tnsecurl:ld credit
                                                             wlihotJi a .court;o.r~en··:but.$.Qch credl.Us, 'howevEJ:r, :frequently dlffle1.1lt tQ obtain. Tf You are.
                                                             1.mijf.i(e to obta.111 necessary credlt·on an .uns~(:ured ·basis, cre.dh may .b:e obtained on a.se.Cl.lted
                                                             or·$pecial priority basis, but only with .Bankruptcy 'Court approv1:1I. The naw·credlt may even
                                                             be secured by a !IE!n s~nl<;>r t<;> ~xlsting ll¢ns if you ca.I'\ :!!how th~t th,nith~r llenholders ~r~
                                                             adequately protected •.

                                                           .uwes
                                                             You are required to pay pro.mptlyalJ appllcabl'e federal, state and focal taxes. that:ar:e 'incurred
                                                             pt accro.:e after the c.ase is flied,
                                                             A,/tcoutltf11g for &~organlz-atli',lll Costs
                                                                     I           •• ,         •     •••   .        •                     •            •



                                                             The, AIC'PA .has: l.s.liued Its. ,St'atem~nt ·Of :f'o.slth:m Np, ·9.0.1 regnr.~ing. flnanGlal repotilog by
                                                             en'titl.e,s In reorgaob:atrqn .proc;;e.edh1gs· under the .fl~nkn.ipt1;;y..Code. ·rhl.s $t<1t~ment may. be
                                                             helpfu Ik). the dciptors I a.ccountl ng per~onn~l. ln:analy.z.ln~ hovy. to account fo.r a variety of the
                                                             special sltuatlons.~hat ~rl~e !n a Chl'tpter 11, Including th~ nwthod of P90kh'!$ re.organization
                                                             costs such as profosslon~I fees ;:\nd ~xpenses.
                                                             The. P,lari of Reorgqrtlzution

           ,y
                                                             The:t~oa:I in·this C:liS.e fs:th~ co:nflrhlatlon.and .successftif t,errorti'l~nqe <lf.a rebrg.w,izatfol'l:plan.
                                                             The,· pl.m will create a new ,set t>f. ·obligations- between· Y.o.u ,a11d, Your .credltors.: 'the.
            !                                                C(lh°(IJ'l'.l).ation. r.>f'the plM may rn6dlfy the .i:lghts·~nd tnt~msrs of c.redit<ns. ln ·a t>~ah, cr.iadltors.·
                                                             are. plac~d lri "classes" to the,exte-nt thatth-e'lr d11itns-ar.e,s\.i~stanttal,ly ·slmil~~. For e)(aniple, all
                                                             uns.ec;ured c;redltora: ,nay b.e, 111 the· 1>arr:re class, While .each.!!e(:ured cre~.itm ls:nbtrtmlly hl It~,
                                                             own dass. Cl'edl.tors whosl':! 'Claims ·are :un.trnpalred-thafls, thete:rms .of'theJr .ct;mttactswlth thi;i:
                                                             debtors :a.re· unaltexe0,,..are. <:leemed t9 haye, a~c\'!pte~ in(:) :pl!'\n, 'Howev~.r, wrth n;i_sp~ot 19




                                                                                                                                                                                                                   ·,\•,


    .· ,;...... ........ - -·
                _               ... .. ,....... -..,..... ,_ ...__ ,,............-..,..
                                    ,                                                     ___ ......,     _   ......,._,.,,_,_.,. ......... _.......... -....... ~-,--~·-- ~-   .




                                                                                                                                                                                                                           Exhibit A
                                                                                                                                                                                                                           Page 11
Case 18-07363-LA11       Filed 04/25/19                 Entered 04/25/19 16:02:02                            Doc 116             Pg. 19 of
                                                          84
       Case 18-07363-LAll             Filed 01/09/19            Entered 01/09/19 11:49:11                      Doc 29          Pg. 12 of
                                                                    45




                 C:uker lnt~rs1cti.Vl:l; ~LC
                 December 12, 201~
                 Page 6·          ·


                 Impaired cl alms, acceptances tn:the retjl!lslternumber an/h1rr,Qunt rr,ust-beobtaiMd frQm e.ach
                 cl as$. A class of predltors h.as accep.tedthe:plah when a·mij)orlty In number 0,f cred.ltqrs and ar
                 least 2/3 Ut amourtt of. claims .in the c:::lass. Whi>:vbte, ~o so· \o. approve th~ pl.an. Only those
                 creditors-that actually cast a valid ballot are. countt:!d when dew.mining thefl'bo.ve totals.
                  It 1s not'pc,sslbleto1antldpate otdescrlbe all servk:esthat:may be r~qulrEld du~Jng.tlw <;ourse of
                ·a.Chapt~rt1':pr(Jteedlhg.Howe-ier.j,SolornotfWardwlll:render:1ega(.servk:es·and advJcewJth
                .,r.espect to. al 1as-p.ects .ofthe .bankrµ~tc.y- case1 dl$dosurMtatementalid ,plan. of reorganization
                 .a/'ld net:e$$afY.Q'IPtlohs'a)1~•Cdmplalnts, The fi.rl)'I w!lffet,rese('it¥6.U lh'.tnotJ6(:!!i ahd,lidilersary
                'prO'c.eedlng$' tn~ludlng reqµests for relief frorn stWi muttons to tfse cash ·col latetal, rnot!br.u: to
                 se.11 asset!i; :mo.tlons to EJ~sume. or-rEi)eo(.exec1;1tory contracts:or unexpired .lease!l; .f't'lotl.011s:to
                ·d.l~mls.s the,.~ankruptc;y cas.e or con.'i'erhhe, caa(:r to a ·cnc1pter '/, or ti;,·appolnt a trustee, anti
                 II tigatl.on reJattng to 'th~, use df cash collateral and. ·cenflrnnnkm of aplan of ret>rganlzatlo-n as
                 well as:-ariy.appe;il ri:iJ:~ard\ng.any of the foregoing .m~ttets,           •

                We understand that Yo.u wi.11 provld~. us wl.th such factual informatk1n l10<1-do:cumenl$.M we
                r!ilq uire 'to per(orm the .servk~s, wl nmake dec.i.$1Qn$: .an~.I determ!na.tioM..as at.e. he.cessafy' ot'
                appropriate to fa.cilitat~ the renderlo~ of ol'.lr services, wilt be :available to assist tis ln the.
                pro$res~ of ou.r rep.r~~(lntft(lc:m., ijnd wi,11, remit p,~yrm~nt·of our J:nyql;c.es In accor.c.fAnae with the
                terms s·et forth balolN;
                rhe foe.f;lgreementsct forth b.elpw,ls appllcabl.~,.fo;iwever;,tp·~ll matters In whJch·our.flrm may
                .be: Mgaged o.n You.I' behalf, unless other ~j:iedflewrltten·arraitg~mel'lts. ar~ mutually agreed
                ·u;pon. It Is dlfflcult.to'predk;twlth any·reaso.nable:degree.~f:&¢q.uracy the ria(uteand extentof
                le-gal serVlceii. t_c:; be. perforrtJed ..ori:Yo:ur beh,df.. Yi)u. a,gtee,however, s1:tbj¢.(;t tQ.'l'larik1•uptcy
                Court approval, to pay .for all legal. serv.lc~s rendered: ·at the t,ourly .rates for ·attorn~y$;
                paralegals Md other personne.1 assigned toyourmatter:as set-forth her.eltt.
                W~ find that ·certain ,asslg11merit$ can b,~ roor~..~c:;ono.m.kaHy· performed, b.y para.legaJ$ or.l!!w
                det.ks. AHPf ol!rP.a~Ol~gai·s;Md l~w de:rk~ ar<f~up~r:vtsed ,?Y attomeyiH:ittd:are able.to prov.Ide
                benetlc;:ial :aopport. If, In QUX Judgm.ent, .a tf!sk:o,ay b~ mtire efficiently performed .b.Y defe-gatlog
                lfto a .parale.gal or a I.aw clerk, you .agrea.to s1Jch dele8atlon..                                     ·
                The current .hourly .bllHng rates for the ~.lrm~s attoi'rl'eys, paralesals1 .and c!'ise ass:lstants.. are:.
                 partnE.ifS; $'145-,$600'; .of•tounael attorhey:s1 $450.}.assoclate·attorneys,. $265~$3·3'1; paralegal
                 assls.tants, $, 40;$'21'!ii case ass'fstants~ $·110rsecretar.falf'- paralesao:is-,.1 (Jurretitly. bill.at $460.
                ,a~ hou~,, b;ut my .hour.ly· rate. wit! lhcrea.s~:t~ ·$.~7·$ .fler ho.ur a!i ofJanuary ,., ~01-a. 'I attach
                 Addem;lum. A, wbi<::h seta.forth th, i;;.u.~r(llr{t ho1.1rly ~Jlll:r,1:rrli~s. r.qr'tne Hrm!,s.·aitoroey~ aod
               . paralegal ~ss)St\'.lo,~~ You:wlll al$o be.. r.~f).rged,. ih .~I.I tMes..i::oo.~ls:ter.it.;yvlth ·the ,Unlt.ed State'$
                 Tru~(e~ guld~l)n~s, :(or .cQpy ijJJd .tele~opy ~etvl~~,~1 bma .~!~~~nc,e te(e~.non.e, ,PQ$,ta!fa1.
                 EJ.l~otrQ!'II<: rE;Jse~rch, m~s.~~ng:\:lr servlc;e, wor<.i pm¢es~.l:ng1 .p(flQa. clerk :$Ql'V1ce~, s~cr~ta.rf~l,
                overtime,. par~I ng ~xpen~e awa.y ·from. the· offk;e,. fll Ing:f~~~:and;oth.er d)a,bumm1ents, C.Ourt ,m.<l




                                                                                                                                         I   ,I•   1




                                                                                                                                                       Exhibit A
                                                                                                                                                       Page 12
Case 18-07363-LA11                                                                  Filed 04/25/19                                                        Entered 04/25/19 16:02:02                                     Doc 116     Pg. 20 of
                                                                                                                                                            84
                  Case 18-07363-LAll                                                                          Filed 01/09/19                                                 Entered 01/09/19 11:49:11                   Doc 29   Pg. 13 of
                                                                                                                                                                                      45




                                                                C1,1ker lnteractlve1 LLC
                                                                beeemb.erUi ·2ota
                                                                P.ase,7


                                                                deposltl.on repor.ters' foes, .Jury foes, investigation foes, consultants 1 fees,.expQrt witness feEl's,
                                                                mediator, ~rbltrator.andfor special mastert fees, travel expenses (lnclucling.par,king, mileage,
                                                                tran~portatlon, rneals-and.hotel) ·and·any other costs and c:harges Incurred on your behalf.The                                                                                 ;
                                                                                                                                                                                                                                                ;:
                                                                hourly rntes $.~t fo/th ~b:ove atld the: Jtetr1lzat1on 1;>f.<ros.ts. and Ii:l-h6.us·e charges aJEf's.Ul;ije-ct; to                                                              \•
                                                                                                                                                                                                                                                l
                                                               ·cfiangl:'! and ,n~y 110t.be all lo:oluslve.,. If our offlte a~opts:naW ~ciutly.rates- or adju$tS 'its In-                                                                       jl'
                                                               house charges ·trom fl me t9. time d:1,1rln,g Jhe <;;Q_Ur.$e ~f ou n;9p.res:eotatlo.ri, fo.es.and charges wl 11                                                                  i

                                                              ·then be hilled and J)ayable ba~ed on st.ich adjustments. A..s. a·seneral .rule, ou.r. offli.'H{adopts
                                                               .new rate$ and d'iafges annuilly; usually· eff~~ttv~ Jl;'lm.mr.y· tst of .each' year. Itemization ·of
                                                              .bl_l Una· r:atija on ounnonthly statements wlll serv.~:11~;notl~a of any :s0.cih ·ch~nge.s, .Ext:ept for the
                                                               follqwlng .hems, an costs. and thi:i'rges wlll 'b~-Mtled..at o\l.r .a¢tu~I cost: 1ri~hot1se doc1.ililer1t
                                                               prod:uctkm char,g~s...;$0.• 15 a pirge, Md $~50 a P<;\$9 fqr <X)l~r.coplE'.l$)~ecr~tarlal overtlrne-$50
                                                               a11 hour:i and ~utomp~lle- travel-the IRS cut.r,et1t,:$t~·ndard ,mileage_ :rate; Ie·.tbe e'Xtent-thes~·
                                                               sums: re rt exc.lj$ii ofthe:c a es lch are allowable- ursuantto1he United states Trtrste:e's
                                                              guidelines- or by· t.he aankroptcy 'Court; .we wiH red'uce t. ·run··to .reagh. egnfotmi!Y with t · Qsi:i.:
                                                              rngulren,ent.~.        . ........ ''          .. - . . .         .        '                          .
                                                                                                                                                                                                                                                i·
                                                              .Litigation today now lncWdea stages tnvolvin:g lhe ·discovery ·of elecfrorilcally storect                                                                                        i'
                                                               lnfor.iru1ti(>n (1'EW): the collection, artalysis1 reproduction, and exchange of.email~; files, and
                                                               c;loc.uments created ij_nd stored on computers1 servers a11d moblfo..devlces il.nd ·onQn n~vet
                                                               printed out, ourflrm-hastralned personnel.and utilizes :op.tt>-datrr1h11i'rdware and softwar~ t0.
                                                               handle these ev.olutlq.n~ In an ~co1.1.oml.cal mMner, The firm will bill at a flatrate of $·175,per
                                                              gfgaby,t~ of prpces$ed ESHh_at P<l~$es to lega:1-revl~w. We wl.11 also charge $tS: per gigabyte for
                                                               ESI We cullifrom the orlalnal data·set by fllteftng o,r usl.~0 tethnlques suoh;as dedi:lpltcatlon or
                                                              deN,ISffri'g. \Irle wi fl, base bll Ii na upon &ctual -vncor.npresse.d data $lze-and liOt upon the s\ze of
                                                              the comrm-1:sse.d ESI deUvered to us. Howeveryov cwi.dlredt us ~o have tha:twotk p:erfo.rmed
                                                              by outsldil::ver:tdors' lfy~u ·prefeY.. If we rl:lqlilr(l·e.xtri.lQr(!lnf\ry· te,chrilca1 suppprt to ~ro¢e~s ESI
                                                              data efff¢tently, Wl.;i, wm bill thtlt at our regl!lar hourly: rates·~
                                                           There 1s also su~stantlal ESI. now st<>red on md.blle devJces-. We have i\cqulre:d another
                                                           tech11ology that aHows us. to efficiently preserve; collect, process, ·rihdeontfol data from 1;1ver
                                                           6800 devlcE;rs Including IPhone.®, !Pad lll, Android·™, Bl?ckl)erty'f; Qnd MTKChlnose. Aglll_n
                                                           we believe pur ~h~rg¢.$·I1.re a dlsr.ount from the fees (if Ol)tsMe ve.ndors. Out flat fee for this.
                                                         . serVke.1s $450 per device. Yoµ may howev.ert~'c.lQSe t6 have thls·data extracted by an outside
                                                           vendor

                                                             :Our ·,t!ilmlted ~t~temelit$.for setvl~es.rern;ler.ed an~ fc;,rw,y cos($ ~dv.anp.ed dn Yout· beha'lf will
                                                             ,b.e s.ubmli:ted ti>: You tnonthly for your l1.1forrri~ti'ori ~ltboug,h we triU$J rmtke.<1ppllcatlon fo. t~e.
                                                              8(u1krup'tc;y Court for approval' of our fees and reimbursement .of our cq_sts.. You agree, to
                                                             \)r¢>m:f)tly re:Jl.ew eath statement ahd to .raise !;\ny qµestlo.n 0.r cll.spute within 1.0 days. of the
                                                              bHJlrtg·date. Ahy dispute between You ;\nd u~· with re~peot·to·Q.\:1r plJllngs shall b~'s.ubmltted
                                                              for tesolutl~rtt~ the Banktuptty Court:1f the Ualikruptcy Court 'h.!I& Jur!$l'Jl1::tJor1..9V¢tY.oq·or
                                                             othEmvlse to mandatory blndl'ng arbitration conducted In accot'da1\ci;l'v.ilth rule-s of the Sttite




                                                                                                                                                                                                                                  . '~ ,.
    . ......... ,. u ........................ -   ........... , . • ,.... ·, · .... ,_,, ___ .,, ............................., ... -,~-.........- ~ · - - · · " - - . . - - · ~ -............ _..,_, ... d."   ... .




                                                                                                                                                                                                                                                Exhibit A
                                                                                                                                                                                                                                                Page 13
Case 18-07363-LA11       Filed 04/25/19               Entered 04/25/19 16:02:02                           Doc 116            Pg. 21 of
                                                        84
       Case 18-07363-LAll           Filed 01/09/19            Entered 01/09/19 11:49:11                     Doc 29          Pg. 14 of
                                                                  45



                                                                                                                                         f,,

                Clj~er Jnter<ic;tlve> w;:                                                                                                I'.
                                                                                                                                         1
                becembet 12, 2018.
                Page 8


                Bar of California.

                You have•transferred to us a pre-petition retal.ner of $46,71 t;()t). for the feeHind e~pe'hs.es fo be
                 Incurred. ir'l'connection with . both prepatations fon1nd followitiS·tlie di.apter 11 fllh'lg, lrtdu~IVe
               ,.ofthe $1;:71 'I filing, fee. YoQ've acMse:d-metharthe retatnerfo,i:,a:fd from 'funds owned by the·
                Compa11,;i,a.nd·o.btalr1ed from lts.ordlnn1yopera.tlons. The·fundswlll be.p.iaced ln·our-attorney
                client:trusb:1t:co.L111.t. Yo.u.~~1thorlzirus, to,draw-1.1po11 the retah1er to s·et!sfy al.I f~e!ia1:1if ~lCP~ns~s
                l11<1urred bl;lfore the chapter 11 ftllhg; and a('drrcurre:d by us ·and allow.ed by the s·aril<rnptcy
                Court.

                You a.lsp.gratJ\.!,cilPmoo Ward a li~n tri the {i,Jnds to be held l).yth1rf!rm to secure the payment
                9f .all attorn~Y~-· fees ancl <:osts l~<;µ,rrad throqgh our repr~se1;11at1on. our posaessloh of the
                retq.iner In our t.ru.st accotmtwlll .be :dE;iem:ed perfection ·ofoth' seturlty fnt~test Jn such funds·
                pursuant to Califomhl Cornmerclal Cod~ sections 9312(b}(3) and the 931'S(a), an.d .11pplfoable
                cal.lfornla. law..                                                                            ·
                Waiver regarding Adverse Secur.lt~ lttt~rest

                Cafiforo1a law requl.res that.wheneverah attorney acquli"es.al'I fntere:st 1.11 the qjh,mt's prQperty,
                wh k:h might. be adverse to the d l~nt, su·ch ns eur .retijnfion of~ .security intara$t In the reta.lrw
                as .set forth abave, the fol Iowing tondltlon1l must bt:i:satis(i;ed:

                         '(Al. The transaction and Its .terms are fair and r~a~Qnable to. the client and are :fully
                          dlsckjs<:ld ahd tral'rsmrtted rri wrltlng to'the. clt'ent In· a.manner which !i'hould teas't.inably
                         NIVl:i: beren ~mder.stood by :th~ dlenl;.
                         {.$) The client :1~ lldvlsed :11) wrltlng that the ·client ·may se:ek the: :ady.ice 6f an,
                         lnd~p~n.dent lawv~r ·of the di~nt'~ ~hoice:and ·Is given a .re'asonable oppmtur.ffty 'to.seek.
                         that ad.Vite; ang,                          ·
                         (C) ·rhe d ient .thereafter con-~Eints in writhiS: fo the.:te.rms of th-e trans~c;t(9n •
                                                                                                ..
               .A:s such, we mwslahd hereby.advlseyeo that:befor~·c.0.n$~1'.ltlOS'tQ th~sl:l·curlty:ihti;)rest In 01.1,
                ret~.lner .as des¢ribed ,above.; You may .seek 'the a:dvto.e o..f an il'\depend(mt fo.wy,er of y.aur
                choosing. You triay take· whatever tlme f.li necessa.1y to do SP beforf),slgnlng this Engagement·
               A$t'eeMe.rit,

               Yol;l may .discharge .us at any time, ,Mdltlonaily,, we may withdraw for reasonnvhlch l'nclucfe.
               without lim.ltatlon Your brea.ch of this agteerhent, 'Younefusal to coop.t'lr~t~ wfth us or to,
               (Q(low 01,Jr- 'ildVice·'in a material matter; or the. occUttM.ce of''MY (1'~t, o.r clr!;tumstance that
               w.ou.ld re.n!'.,ler our continuing tepresentatlon bf You unlawful, 1.1Mthlcal ·or othel'Wl'S~
               inc;1ppropl'ii!te In our iudgrn~nt. We. and Y()U. each agre~to s·isn ;Jny ~ocuments:!rijasonably




                                                                                                                                         Exhibit A
                                                                                                                                         Page 14
Case 18-07363-LA11       Filed 04/25/19               Entered 04/25/19 16:02:02                          Doc 116            Pg. 22 of
                                                        84
       Case 18-07363-LAll           Filed 01/09/19            Entered 01/09/19 11:49:11                    Doc 29         Pg. 15 of
                                                                  45




                Coker lriterac.tlve, lt.C
                Dec~mb~r f2r 2018
                Page 9


                 neces.sary'to effector compJete. our discharge orwlthdrawal. We·are rettulred by the Callfornla
                 ~uslnesi lk Prqfe.s$1oos· C<1de, to· Jn'form you tha:t:.9ur firm mnTntalllS: e.rrors and oml~$.IOns
                ,cov~.ra-~(:l for: 0.1.i.r le.gal.:servic!:ls b:i;th{s :rm1.tt!:l.r,   •

                Al.th0ugh we wm perform o~r, professional $erVl.cetl 9n Vqurbeh;dfto·the b!:lst t>f oun1bHlty,
                w~ canno.t makeandhnve· notmade ar/YIJUar~nte~s.r¢g~rdlrtg·the· outcome.qfthe -Bar:ikruptcy
                Case. Our expressions ·about the. outc:6me of the Fiankrupt¢y Case are bur l:i'&st professional
                est'l)nati'ls- only, ahd are. flt'llited by our knowledge at. th~. ,time they are exptessed. Solomon
                Ward w.111 be. compe('lsated for the-tlme and -efforts- It.devotes ·oh Your behalfand not for any·
                guaranteed of prec!l'¢ted results. ·
               Th!s,J~tter agreeinen~.constftutes theenttre onderstan:dl.'r\g.betwaet:1 You,a·nd· Sofom:oii Ward
               ·regarding. So.lorro:in· Ward···s employment.. By executb,g.thli agreemenfi- Yo.u .acknowle~ga that
               You .have r~~d -tbls agre<'iltl.el'lt: carefully and ill'ld'3rstMd n!I. ofJ~ tijtrns. Np .ttiodlfhia'tlon pfthiS:
                a$reement shaH be valld unless It ls· l'n writing, signed ·by bQth partles1 .and approved·hy thtt
                Bal'.lkruptcy Court.

                so:lomon Ward~$ dlsdosure pf conne~tfons; wlthcredltgrs-and:other ear.tle9 ln,,fr1ter.est_

               Solot'.tlon Ward has searched Its data base to identify al I prior ·connections with you, or with
               creditors, shareholders or other parties frr 1nte·rest, We will. suppl!;lh\ent. this tetterto qlsclose
               any .pthet connectkm:s We uncover- after' .thlll =date,- We have: uncovered th~ follctwlng
               co1inectlon with such.entitles:

               Solomon Wards( attorneys :may h,Mfpetsor.ial re.latlonshlp1twltb one o.r.mori:l of the folloWll'lg                        !.

               entitles, or'the. pr:lnclpals or, ·p.a.rtn¢r~ -of such entitles; -Wh.lch are. lhited as Your oredltot.il:                 l
               F'-lllshuryWinthrop Shaw Pittman, LLP.
                                                                                                                                        'i',.
               On~ orrnore of Solomon Ward(s_ parthElrs has 1;1cted and rnay .currently act'as· a11 :arb.ltratorln
               unreli)ted ·m11tteri; atjmln1$tergd by your c,r~ditor-,. the .Amer1¢!3n ArbH~£1.tkm .Assocl~flcm,

                Plni;tlly;. (Several of the en1hl:es, wh:kh ~r~ ll~ted as C(1;1qitors· h11ve h~en parties. 'In 1nter.e~t or
               creditor$ 1.n· other unrelated bankr.uptcy cases· /.ti which ·we have. represented either debtor.s,
               truste~s :qr Offlclal tb.rnmltte13s. ihese· entitles· are:. Ardeht Law .Otal\P, Pillsbu_fy Winthrop
               Shaw Plttma11, :LLP.1 Torrey flartn(m, TekW<:frks lhc;,)an~Pro1 and Wa.l•Mart stores, In¢,·
                We do not deem these non,attorney client r.elat!onshi_ps ()f q:mn:ectlons. ln'Qtner bankrµpt~y
               ·matter:;. twe never represJill'it~d Ihe. lnctMdual Jntere/;ts qfo:ny ofthe$e e.ntltles Qn mntt~rs relat¢d,
               td y9ll) to pose conflicts requiring watvers1 but do believe it!ll appropriate :to'advlse you-and-
               .the .court (jf these facts.

               To the exrent that.our f1,1tili~r seMch Qf o.urdata bas.e un:cover.H:onri~ctlons·Wlth-oredltors·qr.




                                                                                                                                            Exhibit A
                                                                                                                                            Page 15
Case 18-07363-LA11      Filed 04/25/19               Entered 04/25/19 16:02:02                      Doc 116           Pg. 23 of
                                                       84
       Case 18-07363-LAll         Filed 01/09/19                Entered 01/09/19 11:49:11             Doc 29        Pg. 16 of
                                                                  45




                ·cl!ker h1teract1v~1 ~LC
                December 12,. 2018
                f.'age 10

                other. partles,lt'l lnterest, l will supplemennhis lettijrtO 11dvlse,you ofsuch coMeetlons.

                To confirm ow··agreef.l'.\Mt under-the terms artd ·condltli:lns S.E'.lt forth ~bov~, pleas·ia. date, i;fgn
                ·at1d retum to us the ·ehc:lo:sed. c0py of this: lettet.aireement>_:lnditatli1ifYbur ~pprov~I .of lts.
                 c:ctnterits, We :1 ·.     rd=to representth'g y.our:jnterests·.


              Xt--~.~··.··. ·.
                Mlchae( D; Jlreslaul3r for                        .
                s:<;>lomon W<\r~<S'(1\g1pnwurm ,& S,r:nl(h, ~.LP
                Approvl:ld .and a~ra·~d to on becemb'ar 12,.20.lB.


                .C~K]Jtt~
                sy.
                Name:
                        .
                               L
                            ~.~L.
                                             .
                                         .~--rA    (,1....}k:
                I~:         nuc.          l ' ~ I,




                                                                                                                                  '

                                                                                                                                  -f-




                                                                                                                                  Exhibit A
                                                                                                                                  Page 16
Case 18-07363-LA11                                     Filed 04/25/19    Entered 04/25/19 16:02:02                Doc 116           Pg. 24 of
                                                                           84
        Case 18-07363-LAll                                  Filed 01/09/19     Entered 01/09/19 11:49:11           Doc 29         Pg. 17 of
                                                                                  45

               ~.,
       •;,,:, ..     ..   ......   '.   :,\   ... ·.




                                                                                AD.DE.NOVM A ,·
                                                                  CVR.RENT. SCt!EQLJLE; OF..f.1,9,UftLY RAT,~S.                                 ).
                                                                                                                                                '
                                   L.· W ER. RATES
                                   MichaE1I B.. A· ramsi:>n                                 $440
                                   :M~rkAngert                                              $~75
                                   Stott a1e1                                               $:4'9.S·
                                   Michael Q; Bte:slauer                                    $460·
                                   l{'.rtstltrC; Cllriti                                    $3.7!>: ..
                                   D.ani.el t;•. dardenswart-z                              $4;6S
                                   pavtd M, t'ittI~ley                                      $'~'}')0.
                                   At1bree L, O.men                                         $;3'65
                                   Amanda ~. Harrill                                        $47.$
                                   Katherine M, Hoffman                                     $4.95
                                   WH.ltaro N, :Kainm~r                                     $475
                                   Law..rel:'lce J. Kaplan                                  $-420
                                   Thomas F, Landers                                        $410.
                                   Mlthael ij, Le·ei                                        $385
                                   G. Sco.1t Lutz                                           $4So
                                   .Richard ~.• McCarthy                                    $465
                                    Rodr.i'go f; MorW~                                     $360'
                                   Harry.), f)roctor                                       .$480
                                   Tany.i;I M. :Schterllng                                  ~425.
                                   .Stephen L .S:chralner                                   $46()
                                   lawrtmce M,, Sherman                                     .$5~s·
                                   ·LeyJV •. Sllvt1r                                        $.400
                                   Nor.mari L. Smith                                        $600
                                   Herb:ert..J/S:olomon                                     $:4.9S
                                   Latlti J•. S~9ck                                         $47.()
                                   Lea'h S. Strlckland                                      $345
                                   Stephen T. Tpoh!O                                        $SOO,
                                   Will.lam v: Whelan                                       $475
                                   Mat~hew·T. Arvizu                                        $265
                                   Andrew p. Brt;>c:iks                                     $335
                                   JE!annette V..Fllir,pone                                 $86!f
                                   Mei-Yltig M.1man~ka.                                     :$'.29.5'
                                   Jhi;gY,. ll                                              $295
                                   .Andr~w Ci-M.vern                                        :$~9S·
                                    Padl:lO(,l R:~be:11a                                     $l7Q
                                    Pr.iy_ahka Tai ukclar                                   $250
                                   Dc:1borah A, Yate.l!                                      $3i5
                                   .PARAL.EGAI•. l{ATE·S                                 $140,'$115.
                                    CASE ASSISTANT RATE.$                                $110
                                    S~.CRETA~iAL - PARALE<'.:iAL                        :$75
                                    A dlfferet'it rate for speelallzed servfoes or ·relatlhg t9 a taS"e .6r matte:r requi:rlns-   spectal
                                    exp_erti~:e may ,b~ charg1?d With dl~nt ~pproval,                       ·
                                   Pi01252059160G&S;c)02          .




                                                                                                                                                    Exhibit A
                                                                                                                                                    Page 17
Case 18-07363-LA11   Filed 04/25/19     Entered 04/25/19 16:02:02        Doc 116    Pg. 25 of
                                          84
       Case 18-07363-LAll   Filed 01/09/19   Entered 01/09/19 11:49:11   Doc 29    Pg. 18 of
                                               45                 ,




                            EXHIBITB

                                                                                                Exhibit A
                                                                                                Page 18
Case 18-07363-LA11        Filed 04/25/19        Entered 04/25/19 16:02:02         Doc 116        Pg. 26 of
                                                  84
       Case 18-07363-LAil         Filed 01/09/19    Entered 01/09/19 11:49:11       Doc 29      Pg. 19 of
                                                      45
                                                                                        Wells Fargo Plaza

      Solomon                   Solomon
                                Ward
                                                                                        401 B Street, Suite 1200
                                                                                        San Diego, California 92101
                                                                                        Telephone (619) 231-0303

             Ward               Seidenwu.rm &
                                SmithLLP
                                                                                        Facsimile (619) 231-4755
                                                                                        www.swsslaw.com
            'Attorneys at Law




                                          DESCRIPTION OF THE FIRM




          Solomon Ward Seidenwurm & Smith, LLP is a law firm, founded in 1977, dedicated to
          pursuit of excellence on behalf of its clients.
          The Firm brings both sophistication and sensitivity to our clients' legal needs. We believe
          in accessibility, responsiveness, practical solutions, and reasonable fees. The extensive
          expertise and diversity of practice areas of our lawyers enables us to provide a full range of
          legal services to individuals, as well as to businesses of all sizes. Our size and staffing
          allow us to efficiently and effectively handle matters of various levels of complexity,
          including large, complex matters. To become better acquainted with the Firm, please visit
          our website at www.swsslaw.com.
         Our professional expertise includes the areas of practice and subspecialties described
         below.




                                                                                                                  Exhibit A
                                                                                                                  Page 19
Case 18-07363-LA11      Filed 04/25/19       Entered 04/25/19 16:02:02            Doc 116      Pg. 27 of
                                               84
                                                                           .
       Case 18-07363-LAll       Filed 01/09/19    Entered 01/09/19 11:49:11        Doc 29     Pg. 20 of
                                                    45
          Page 2
                                           AREAS OF PRACTICE

          ADMINISTRATIVE LAW - Regulatory and enforcement actions by state agencies can
          impose significant costs and at times threaten a company's existence. We advise clients
          before California regulatory agencies, bureaus, and commissions, including trials and
          evldentlary hearings under the Administrative Practices Act. ,

         BANKRUPTCY ANO INSOLVENCY - Our team's significant experience in representing
         debtors, creditors, trustees, and committees in bankruptcy and out-of-court proceedings ·
         enables us to achieve strong results for our clients. We counsel clients regarding pre-
         bankruptcy planning, debt restructuring, reorganizations, bankruptcy and non-bankruptcy
         liquidations, and collection matters. Our insolvency team's attorneys have both
         transactional and litigation experience, making them effective across a broad spectrum of
         bankruptcy and Insolvency issues.
                                                                           .
         BUSINESS AND CORPORATE LAW - We advise our clients regarding the formation,
         operation, and governance of corporations, limited liability companies, partnerships, joint
         ventures, strategic alliances, and proprietorships. Our skilled team has substantial
         experience with private placements of securities and venture capital transactions and
         public offerings, and we advise public clients on compliance and reporting matters under
         Federal securities laws. Mergers and acquisitions are a particular area of focus for our
         attorneys. We have represented buyers, sellers, and investment bankers. Additionally we
         handle state and federal trademark and service mark selection,, use, and registration, and
         intellectual property protection and licensing.
         BUSINESS DISPUTES - Our clients depend on our skilled attorneys to assert their rights and
         protect their interest. While many disputes can be resolved without litigation, our trial
         lawyers are prepared to expertly handle any matter through mediation, arbitration or trial.
          BUSINESS LITIGATION - As trial lawyers we handle all types of litigation and dispute
          resolution for plaintiffs or defendants In state and federal courts or arbitration and
         mediation tribunals. Our expertise ranges from the prosecution of complex Intellectual
         property and commercial cases for national and international corporations to local dispute
         representation for individuals and small businesses. We use efficient methods to handle
         disputes from their inception, with the presumption that we are going to try the case. As a
         result, our clients retain the strongest negotiating positiors. While we are prepared to
         litigate through trial and appeal, where appropriate we encourage the use of early
         settlement and alternative dispute resolution techniques that best represent our clients'
         interests. We harness the full expertise of our firm's practice groups to affect litigation
         avoidance, risk management, and pre-litigation strategy. We use the leading litlgatlon
         technologies to organize and manage our clients' cases and to plan, control and participate
         in electronic discovery, which greatly reduces expenses so that the ability to litigate a fair
         resolution Is not unduly impacted by costs.
         CLASS ACTIONS AND UNFAIR COMPETITION                     M   Our lawyers have substantial
         experience representing partles, including public and private companies, in state and
         nationwide class action litigation of many different varieties, including:




                                                                                                           Exhibit A
                                                                                                           Page 20
Case 18-07363-LA11        Filed 04/25/19       Entered 04/25/19 16:02:02            Doc 116       Pg. 28 of
                                                 84
       Case 18-07363-LAll         Filed 01/09/19    Entered 01/09/19 11:49:11           Doc 29   Pg. 21 of
                                                       45
          Page 3
                                             AREAS OF PRACTICE

        · •        Consumer class action litigation under various state laws, Including under California
                   Business & Professions Code §17200 (the "Unfair Competition Law") and §17500
                   (False Advertising) and the California Consumer Legal Re~edies Act
          •        "Wage and hour" employment class action litigation
          •      Securities class action litigation under the federal securities laws
          •      Class actions under the federal Racketeer Influenced and Corrupt Organizations
                 ("RICO") Act
          •      Class actions under California's "Proposition 65" concerning failure to warn of
                 environmental exposures
          •      Class actions arising out of state franchise laws.
          Most of our representations have involved defending well-known companies, usually as
          lead counsel (although we also have significant experience as local counsel). Many of
          these matters have resulted in Important published decisions.
           COMMERCIAL LANDLORD-TENANT LAW - When both parties live up to their
           responsibilities, a commercial lease is a mutually beneficial agreement, but when one party
           fails to fulfill its obligations, the landlord's bottom line can b~ severely affected. While
           California unlawful detainer proceedings provide expedited relief for commercial landlords
           seeking to evict a tenant, these summary proceedings require strict adherence to the
         . numerous statutory requirements that comprise California landlord-tenant law. Our
           experienced landlord-tenant law attorneys are intimately familiar with the pitfalls
           associated with California landlord-tenant law. With our more than 25 years of experience
           in landlord-tenant law, we efficiently and effectively protect the rights of landlords and
           businesses involved in commerclal lease dispu_tes, providing both plaintiff and defense
           counsel to landlords and businesses.

         CONSTRUCTION LAW - We assist general contractors, sub-contractors, design
         professionals and developers in all aspects of construction, including negotiation and
         drafting of construction contracts, advice regarding mechanic's liens, stop· notices, and
         bonding issues, licensing, insurance claims and coverage issues. Litigation on behalf of our
         construction clients includes both traditional court proceedings and contractually
         mandated arbitration.
         ELECTRONIC DISCOVERY & ESI SERVICES - Our firm has installed applications that allow
         us to preserve, process and review ESI of all types. Our team 'of trained and certificated
         personnel can accomplish those tasks in a legally defensible manner. Our in-house abilities
         allow us to perform those tasks for clients at a cost markedly below the charges of
         electronic discovery vendors. Our firm won the Law Technology News National
         Innovation Award for firms with fewer than 100 lawyers. The Award recognizes
         outstanding achievement in integrating technology into legal work to help us deliver better,
         faster, and cheaper services to our clients. We won because of the hardware and software
         we have Installed and operate to deliver essential electronic, discovery services to our




                                                                                                              Exhibit A
                                                                                                              Page 21
Case 18-07363-LA11           Filed 04/25/19      Entered 04/25/19 16:02:02           Doc 116         Pg. 29 of
                                                   84
       Case 18-07363-LAll            Filed 01/09/19    Entered 01/09/19 11:49:11       Doc 29       Pg. 22 of
                                                          45
             Page 4
                                                AREAS OF PRACTICE

          clients. AccessData® published our firm as legal case study regarding use of our e-
          Dlscovery suite. These are the applications we use most often: •
          Forensic Too/Kit® (FTK®) - We use the full power of FTK®~ a court-accepted digital
          investigations platform built for speed, stability, and ease of use to process forensically and
          analyze data up-front and then seamlessly view the processed data directly in Summation.
          Summation®
          •           Integrated Technology Assisted Review ("TAR" or "Predictive Coding")
          •           Early case assessment/first pass review through final revle~ and production
         •        Visual analytics of case data to streamline culling and identify relevant relationships
         •        Advanced search Including concept and "4D" ·
         •        Web based with multi user, multi-site support
         •        Cull data by custodian, data source, document metadata and type
         •            De-duplicate email and ESI across entire matter or by custodian with a mouse click
         •            Enhanced emall threading engine with cluster (similar document content) analysis
         •        Enhanced elate range filtering of flies and email
         •        Real time transcript review with additional reporting enhancements
         •        Import of Concordance and Relativity load files


         EMPLOYMENT LAW - The firm's employment law department is committed to ensuring
         that our clients' employees remain one of their greatest assets, rather than one of their
         constant liabilities. In doing so, we advise our clients about current and potential changes
         in the complex web of employment laws and regulations, and we defend a wide variety of ·
         claims that may arise from the employment relationship, in federal and state courts as well
         as administrative proceedings. Our firm also assists in preparing employment and related
         contracts, anc;I assists individual employees with respect to their hiring, compensation, and
         separation from employment. Our expertise in the employment context includes:
         •        Wage qnd hour claims and compliance
         •        Discrimination, retaliation, and related public policy claims and Investigations
         •        Sexual and other forms of unlawful harassment
         •        Drafting of and litigation related to employment or related Incentive compensation
                  agreements
         •        Trade secret and noncom petition disputes and documentation
         •        Policies and procedures compliance (i.e. Safety, Background Checks/Drug Testing,
                  Employee Handbooks, Etc.)                               " ·




                                                                                                                 Exhibit A
                                                                                                                 Page 22
Case 18-07363-LA11           Filed 04/25/19     Entered 04/25/19 16:02:02           Doc 116     Pg. 30 of
                                                  84
       Case 18-07363-LAll           Filed 01/09/19    Entered 01/09/19 11:49:11      Doc 29    Pg. 23 of
                                                        45
             Page 5
                                              AREAS OF PRACTICE

             •        Independent contractor vs. employee disputes and compliance
             •        Class action avoidance and defense
             •        Arbitration agreements and proceedings
             •        Prosecution and defense of claims before state and federal labor boards and
                      administrative tribunals.
         Regardless of their size or industry, clients frequently need flexible, practical approaches to
         manage their employment relationships and to resolve employment disputes. We therefore
         strive to provide not only accurate but also practical advice, allowing our clients to achieve
         a healthy and productive relationship between employer and employee.
         FAIR CREDIT REPORTING ACT/CALIFORNIA CONSUMER CREDIT REPORTING
         AGENCIES ACT- Our team has extensive experience defending clients against claims
         arising under the Fair Credit Reporting Act (FCRA) and the California Credit Reporting
         Agencies Act (CCRRA). Passed In 1970, FCRA governs how information Is furnished to
         and reported by consumer reporting agencies, as well as the circumstances under which
         users may lawfully obtain and use consumer report Information. Originally enacted in
         1975, CCRAA, the California version of the FCRA, governs credit reporting conduct and is
         not completely preempted by the FCRA. Our attorneys have years of experience defending
         lawsuits filed under both statutes.
         FAIR DEBT COLLECTION PRACTICES ACT/CALIFORNIA ROSENTHAL ACT- Our team
         has extensive experience defending creditors, debt buyers and debt servicers against claims
         brought under the Fair Debt Collection Practices Act (FDCPA) and the California Rosenthal
         Act. Introduced by the Federal Trade Commission in 1978, the FDCPA governs debt
         collectors .seeking to collect consumer debt. The Rosenthal Act, enacted the same
         tfmeframe as its federal counterpart, the FDCPA, contains many of the same collection
         agency obligations as the FDCPA and also extends to original creditors. Our experience
         helps .clients navigate the complex nature of these lawsuits to achieve favorable results.
         FAMILY LAW - With proven expertise, insight, creativity, and compassion, our
         knowledgeable legal team is well equipped to help you navigate the complex rules and
         procedures of the famfly court system. We are sensitive to the emotional nature of
         domestic matters and the importance of a results-driven approach in securing the best
         future for you and for your family. Our team focuses first on the client's needs and stands
         ready to guide you through all types of family law proceedings, whether through mediation
         or traditional litigation, including:
         •        Divorce
         •        Dissolution of Domestic Partnerships
         •        Annulment
         •        Legal Separation
         •        Judgment Modifications
         •        Child Custody & Visitation




                                                                                                            Exhibit A
                                                                                                            Page 23
Case 18-07363-LA11        Filed 04/25/19     Entered 04/25/19 16:02:02            Doc 116       Pg. 31 of
                                               84
       Case 18-07363-LAll        Filed 01/09/19    Entered 01/09/19 11:49:11        Doc 29     Pg. 24 of
                                                      45
          Page 6
                                           AREAS OF PRACTICE

          •        Child Support & Spousal/Partner Support
          •        Step-Parent Adoption
          •        Paternity Actions (Unmarried Parents)
          •        Property Division
          •        Domestic Violence & Restraining Orders
          •        Prenuptial Agreements, Postnuptial Agreements, and Cohabitation Agreements

         GAMING LAW- The California Gambling Control Act and the numerous regulations
         propounded under the Act comprise an extraordinarily detailed statutory framework. Even
         the most diligent owners of gambling establishments risk non-compliance with the rules
         and regulations governing the California gaming industry. We provide the expertise and
         experience necessary to master the regulatory scheme. Our services in this area Include
         license applications, compliance advice, negotiation and (when necessary) litigation with
         the Department of Justice and the Bureau of Gambling Control, and defense of hearings
         before administrative law Judges and the California Gambling Control Commission.

         INDEPENDENT INVESTIGATIONS & REPORTING - We are experienced In conducting
         Investigations on behalf of both private and public employers into claims of
         misclassification, wrongful termination, discipline, harassment, retaliation, discrimination
         and a wide range of other employment based claims, on both the state and federal level.
         The law requires that the employer investigates employee complaints of discrimination in
         the workplace. A quality and thorough investigation will protect the employer from
         disruptive workplace conflict, costly litigation and negative publicity.

         INTELLECTUAL PROPERTY & TECHNOLOGY -- Intellectual property Is a key asset of
         every business; a company's unique brand hopes to convey the quality and reliability of its
         products and services to both existing and potential customers and users. The intellectual
         property landscape itself is ever-evolving, presenting new ch.;illenges and opportunities
         across the entire business spectrum. Global is now local, and all businesses in every
         geographic location are now affected by the evolution of the IP landscape. Our highly-
         regarded Intellectual property lawyers skillfully apply their knowledge and business
         acumen to address today's unique challenges, and help clients strategically create, manage
         and exploit their Intellectual property assets. Our attorneys have developed a deep
         knowledge and understanding of domestic and international Issues, and we efficiently
         assist our clients in protecting their valuable Intellectual property. Our team protects and
         defends clients' Intellectual property rights effectively and efficiently - avoiding litigation
         and seeking alternative resolutions. When litigation ls necessary or appropriate, our
         attorneys bring the breadth of experience and resources that only a full service firm can
         provide:

         Trademark Prosecution - Our core trademark legal services include domestic and foreign
         trademark counseling and clearance searches, prosecution of applications, and post-
         registration maintenance of registrations and recordation of assignments, We counsel our




                                                                                                            Exhibit A
                                                                                                            Page 24
Case 18-07363-LA11        Filed 04/25/19      Entered 04/25/19 16:02:02            Doc 116      Pg. 32 of
                                                84
       Case 18-07363-LAll         Filed 01/09/19    Entered 01/09/19 11:49:11        Doc 29    Pg. 25 of
                                                       45
             Page 7
                                             AREAS OF PRACTICE

          clients on the strategic worldwide trademark protection, increasing the value of their
          businesses.

          Trademark Enforcement and Defense - We specialize In domestic and foreign trademark
          disputes, including the prosecution and defense of Opposition and Cancellation
          proceedings before the courts, the United States Trademark Trial and Appeal Board, and Its
          foreign jurisdictional equivalents. Our objective Is to resolve these disputes through
          settlement whenever appropriate, in a manner that most efficiently protects our clients'
          trademark assets.                                              ·

          Copyrights - Our attorneys counsel clients to plan for maximum copyright protection by
         registration of copyrights in the United States and worldwide, and we represent clients in
         dispute and litigation matters Involving the enforcement and defense of copyright issues.
         We specialize in Internet copyright issues, where infringement has increased substantially
         due to the ease with which third parties can copy and derive commercial benefit from the
         intellectual property created - and exclusively owned - by our cl tents.

         Trade Secrets - Our attorneys have vast experience handling an array of trade secrets
         issues, including developing internal procedures and security measures for our clients;
         managing all aspects of trade secrets litigation; and the evaluation and transfer of trade
         secrets in mergers and acquisitions. We counsel our clients on how to prevent the theft of
         valuable trade secrets before their unauthorized disclosure, which. often results in losing
         intellectual property that cannot be remedied.

         INTERNATIONAL LAW - Our international law practice utilizes.a cross-section of attorneys
         from our diverse practice groups who collectively possess substantial experience in matters
         such as multi-jurisdictional litigation, international arbitration, recovery of foreign
         judgments, and litigation against governments and governmental instrumentalities. Our
         team supports and represents individuals and business entities involved in the structuring
         of inbound and outbound transactions including mergers, acquisitions, and reorganization
         of entities as well as related cross-border tax, estate planning, and dispute resolution
         matters. Our casework typically consist of:
         •        Public and privately held national and multi-national entities in relation to mergers,
                  acquisitions and recapitalizations
         •        National and multi-national manufacturers and distributors concerning a broad
                  spectrum of transactions and disputes
         •        Public companies in the formation of major strategic international relationships.
         LEGAL ETHICS AND PROFESSIONAL RESPONSIBILITY - We have unique experience and
         expertise advising and representing other lawyers and their firms on issues of professional
         responsibility and claimed professional misconduct. Team members have served on the
         California State Bar's .Statewide Committee on Professional Responsibility and Conduct
         (COPRAC), are members of the San Diego County Bar Association's Legal' Ethics




                                                                                                            Exhibit A
                                                                                                            Page 25
Case 18-07363-LA11      Filed 04/25/19       Entered 04/25/19 16:02:02            Doc 116       Pg. 33 of
                                               84
       Case 18-07363-LAll       Filed 01/09/19     Entered 01/09/19 11:49:11        Doc 29     Pg. 26 of
                                                      45
          Page 8
                                           AREAS OF PRACTICE

         Committee and the American Bar Association's Committee on Professional Responsibility.
         They advise other lawyers and their firms as ethics and potential malpractice questions
         arise in order to forestall potential claims and possible disqualification or disclpline. They
         also represent lawyers and firms against whom clients have made claims, and serve as
         expert witnesses to trial counsel.
         REAL ESTATE · Our real estate practice includes a full range of real estate matters for a
         diverse group of clients and encompasses all phases of real estate investment, financing
         (including workouts and restructurings), development, and own.ership and operation. We
         regularly assist our clients in purchases and sales, construction,and permanent financing,
         joint ventures, limited and general partnerships, limited liability companies, co-tenancy .
         arrangements, development agreements, and construction contracts. We handle leasing
         transactions on behalf of landlords and tenants including ground leases, retail, industrial,
         and office leases, and build-to-suit leases. Our real estate attorneys are active in assisting
         general business clients in facilities leasing and acquisition, land use and zoning matters,
         operational and property management Issues, and all aspects of forming and operating
         common interest developments such as condominium projects and planned developments.
         Additionally our team has built specialized expertise in the representation of developers of
         projects financed by credit-enhanced municipal bonds, particularly multifamily housing
         bonds.
         TAXATION - We are highly experienced in structuring transactions and providing general
         tax counsel to individuals and all forms of business entities including existing clients of
         other practice groups and clients of certified public accountants and other law firms.
         Additionally, we have significant experience in the representation of taxpayers before
         taxing authorities in connection with disputed tax issues. Our tax practice is closely
         integrated with our real estate, corporate/ business and business litigation practices in order
         to provide the highest level of service to our clients.
         TRUSTS ANO ESTATE PLANNING - Our trusts and estates planning team represents
         individuals in the drafting of wills, trusts, and other estate planning documents. We also
         advise our clients with respect to estate tax, gift tax, and generation-skipping tax planning
         and resolution of tax controversies.




                                                                                                            Exhibit A
                                                                                                            Page 26
Case 18-07363-LA11       Filed 04/25/19       Entered 04/25/19 16:02:02             Doc 116       Pg. 34 of
                                                84
       Case 18-07363-LAll        Filed 01/09/19     Entered 01/09/19 11:49:11        Doc 29      Pg. 27 of
                                                       45
          Page 9
                                                BIOGRAPHIES

                                                    PARTNERS

         MICHAEL B, ABRAMSON (General Business, Corpprate Law, Real Estate, and Estate
         Planning) - Mr. Abramson practices general business, corporate law, real estate, and estate
         planning. He received his Juris Doctor from the University of San Diego School of Law
         and graduated with honors from University of California at Santa Barbara. He ·received a
         Master of Laws (LL.M.) In Taxation from the University of San,Diego School of Law and
         became a certified mediator by the Isla Vista Mediation Center. Mr. Abramson is a
         member of the Sta.te Bar of California, and the business, tax, and estate planning sections of
         the San Diego County Bar Association. Prior to practicing law, Mr. Abramson co-founded
         the leading computer ergonomics company, where he later served as Vice President of
         Business Development.

         MARK ANGERT (Business Litigation, Corporate and Business Law) - Mr. Angert represents
         various clients in business disputes ranging from breach of contr?ct and breach of fiduciary
         duties to intentional interference with business and fraud. He represents parties in both
         State and Federal courts and relies on his business and legal backgrounds to present the
         most effective, efficient, and beneficial results for all of his cases. In addition to litigating
         cases In California, he also oversees litigations abroad for some of his corporate clients. He
         works with his clients on set up and maintenance of various corporate entities and advises
         his clients in strategies and techniques to ensure continued success of these entities. Mr.
         Angert was born in Odessa, Ukraine. He pursued his Bachelor of Science in Neuroscience
         and Mammalian Physiology with a Minor in Russian Studies from the University of
         California, San Diego. After obtaining his undergraduate degree; Mark traveled all over the
         world working for M&M International Trading Corporation. Wbile at M&M International,
         Mr. Angert led the development of M&M lnternational's subsidiary, Golden Brazil, a coffee
         manufacturing and trading company. He, made Golden Brazil a multi-million dollar
         success, which was ·eventually spun-off. While at M&M International, Mr. Angert was
         promoted to Vice President and eventually became a co-owner of both companies.
         Mr. Angert received his J.D. from the University of San Diego, School of Law in 2005.

         SCOTT BIEL (Business & Corporate Law, Construction Law, and Real Estate) Mr. Biel Is
         nationally-recognized as an expert on commercial lease transactions and lease-related
         issues, particularly involving research & development (R&D) and manufacturing facilities of ·
         technology-based companies. His clients include both landlords and tenants of office,
         medical, retail, Industrial and mixed-use projects. Scott's record of transactions involve
         some of the largest single-tenant projects in the U.S., with insight from both sides of the
         negotiating table from working with institutional investors and landlords, as well as tenants
         (including several Fortune 500 companies), in leases, sale-leasebacks and joint venture
         transactions. Scott's background In operational engineering .informs his approach to
         documenting leases as both legal agreements, allocating rights and obligations between the
         parties, and as "operating manuals" with clear provisions and processes for administrative
         efficiency and avoiding costly and time-consuming lease disputes. His structuring and




                                                                                                              Exhibit A
                                                                                                              Page 27
Case 18-07363-LA11      Filed 04/25/19       Entered 04/25/19 16:02:02           Doc 116      Pg. 35 of
                                               84
       Case 18-07363-LAll       Filed 01/09/19    Entered 01/09/19 11:49:11       Doc 29     Pg. 28 of
                                                     45
          Page 10
                                               BIOGRAPHIES

          negotiation efforts are focused on providing clear advice and reasoned recommendations
          based on a pragmatic balancing of the parties' priorities in order to expedite the completed
          transaction. In doing so, Scott is proactive in recommending when additional input is
          appropriate. For example, in representing one of the first developers of multi-tenant
          Internet hosting data centers in the development of its colocation services agreements, in
          addition to input from the client's engineering and construction advisors on the technical
          aspects of services, he consulted with the client's sales and marketing team and with its
          risk managers and insurance advisors to verify that the technical.Input to those agreements
          conformed to customer expectations and the client's underwriting policies.

         MICHAEL D, BRESLAUER (Bankruptcy, Insolvency, and Related Litigation) - Mr. Breslauer
         is the managing partner of Solomon Ward. He represents debtors, creditors, trustees,
         official committees and other interested parties in bankruptcy and out-of-court
         restructurings and reorganizations.    He also represents parties In state and federal
         receiverships and collection proceedings. Mr. Breslauer graduated from the University of
         Wisconsin before graduating Cum Laude from the University of San Diego School of Law.
         He was previously a member of Gray Cary Ware & Freidenris;h in San Diego and has
         lectured on bankruptcy, debtor/creditor and related topics to both lay and lawyer
         audiences. He has served as a mediator and arbitrator for the Mediation Panel of the
         United States Bankruptcy Court for the Southern District of California.

         KRISTIN C. CLINE (Corporate, Se<;:urities, General Business) - Ms. Cline's practice
         encompasses a wide range of general business, corporate and securities transactional
         matters. Ms. Cline is a native of San Diego and she recelved'her Juris Doctor from the
         University of San Diego School of Law. She received her undergraduate degree from the
         University of California at Los Angeles, where she graduated cum laude with a degree In
         Communication Studies and a minor in Spanish. Ms. Cline ls a member of the State Bar of
         California and the San Diego County Bar Association.

         DANIELE. GARDENSWARTZ (Employment Law, Civil Litigation) Mr. Gardenswartz has a
                                                                            M



         diversified practice involving both litigation and business transactions, with a particular
         specialty in Issues surrounding the employment relationship.            He was born in
         Albuquerque, New Mexico, and received his undergraduate degree in International Affairs
         from George Washington University's Elliot School of International Affairs, where he
         graduated cum laude and was selected to be in the Phi Beta Kappa National Honor
         Society. Mr. Gardenswartz attended law school at Emory University in Atlanta, Georgia,
         was ranked In the top 8% of his law school class, and was admitted into the Order of the
         Coif law honor society. Mr. Gardenswartz has represented employers and employees alike
         in almost all aspects of employment, including providing advice and representation
         concerning wage and hour, wrongful termination, discrimination and harassment; whistle
         blowing, executive compensation, and other state and federal laws governing the
         employment relationship.      He likewise has participated in trials, arbitrations, and .
         mediations involving various construction, breach of contract, real estate and other
         commercial disputes. Among his community service activities, fy1r. Gardenswartz currently




                                                                                                          Exhibit A
                                                                                                          Page 28
Case 18-07363-LA11      Filed 04/25/19      Entered 04/25/19 16:02:02          Doc 116       Pg. 36 of
                                              84
       Case 18-07363-LAll      Filed 01/09/19    Entered 01/09/19 11:49:11       Doc 29    Pg. 29 of
I                                                   45
          Page 11
                                              BIOGRAPHIES

          serves as the Regional Board Chair for the San Diego Anti-Defamation League.
          Mr. Gardenswartz has also taught advanced legal drafting as an adjunct professor for
          California Western Law School, and frequently gives seminars on a variety of employment
          law and other litigation related topics.

          AUBREE L. GREEN (Real Estate) - Ms. Green has extensive experience in all aspects of
         commercial real estate transactions, including acquisitions, ~dispositions, leasing and
         financing of casinos, hotels, industrial, retail, office, multi-family and other commercial
         properties. Ms. Green also represents clients with respect to land use and other regulatory ·
         matters relating to real estate development. She has a strong background in corporate and
         other business matters. Ms. Green has served as regional counsel to a public home builder
         and general counsel to a privately held conglomeration of companies consisting of
         homebuilding, mining and agribusiness. Her depth of experience allows her to diligently
         and efficiently achieve client's objectives. Ms. Green graduated from the University of San
         Diego, School of Law in 2005 and was a member of the San Diego Law Review.

         AMANDA L. HARRIS (Family Law) ... Ms. Harris is certified by the State Bar of California as
         a Specialist in Family Law. Her practice focuses exclusively on family law matters, with an
         emphasis on complex, high net"worth marital dissolutions. Prior to joining the firm, Ms.
         Harris was a shareholder at the law firm of Seltzer Caplan McMahon Vitek, where she
         served as the Chairperson of the Family Law Practice Group. She began her legal career lr:i
         1995 at the San Francisco law firm of Sucherman & Collins, representing high net-worth
         clients, then continued to build on her experience ·at the LaY,V Offices of Lawrence H.
         Stotter, where she worked on several high"profile cases. While attending Hastings, she
         worked as a law clerk for Bernard N. Wolf and as an extern· for the Superior Court of
         California Family Law Department in San Francisco.

         KATHERINE M. HOFFMAN (Intellectual Property) - Ms. Hoffman practices domestic and
         international intellectual property law, encompassing protection and enforcement of
         trademarks, copyrights, trade dress and trade secrets; Including clearance and infringement
         opinions and trademark prosecution before the United States Patent and Trademark Office.
         She has expertise in trademark, copyright, domain name and trade dress infringement and
         ownership disputes, and has substantial experience in administrative litigation before the
         United States Trademark Trial and Appeal Board. Her transactional expertise includes
         domestic and international intellectual property licensing and distribution agreements,
         technology transfer transactions related to software, medical technology and
         biotechnology, joint research and development agreements, confidentiality agreements,
         consulting agreements, publishing agreements, and development and marketing licenses.
         Ms. Hoffman also advises attorneys and clients on intellectual property acquisition,
         protection and enforcement strategies and procedures.

        · LAWRENCE J. KAPLAN (Tax Law, Estate Planning, General Business, and Real Estate) -
         Mr. Kaplan's practice focuses on tax law and estate planning. ·He additionally handles a
         wide variety of related business and real estate matters. His tax practice includes




                                                                                                         Exhibit A
                                                                                                         Page 29
Case 18-07363-LA11      Filed 04/25/19      Entered 04/25/19 16:02:02           Doc 116      Pg. 37 of
                                              84
       Case 18-07363-LAll       Filed 01/09/19    Entered 01/09/19 11:49:11      Doc 29     Pg. 30 of
                                                    45
          Page 12
                                              BIOGRAPHIES

          representation of Individual and business clients in the resolution of disputes with taxing
          authorities.   Mr. Kaplan received his undergraduate degree from the University of
          California at Los Angeles and graduated Cum Laude from the University of San Diego
          School of Law. Mr. Kaplan also received an LL.M. in Taxation from the University of San
          Diego School of Law, Cum Laude, and is a Certified Specialist in Taxation Law. He has
          lectured frequently to lawyers and other professionals on taxation and related subjects. In
          addition to being a member of the California Bar, Mr. Kaplan is also a Certified Public
          Accountant (inactive). He also serves frequently as an arbitrator for the American
          Arbitration Association and is a member of its Large Complex Case Panel.

         WILLIAM N, KAMMER (Commercial Litigation)~ Mr. Kammer Is an experienced business
         trial lawyer, particularly in the areas of telecommunications and technology, environmental
         matters, unfair business practices, alternative dispute resolution, and federal and complex
         litigation. He is an associate member of the American Board of Trial Advocates and a
         mediator and arbitrator for the American Arbitration Association. Mr. Kammer graduated
         from Fordham University and obtained a Master of Arts degree from Duke University and
         his law degree from Tulane University. He was formerly a partner in Gray Cary Ware &
         Freidenrich LLP and chaired Its Litigation Department. He is a past-president-elect of the
         Tulane Alumni Association and of the San Diego chapter of the Federal Bar Association,
         and an officer, director or committee chair of numerous professional and non-profit
         orgar.iizations. He teaches Communications Law & Policy at the University of San Diego
         School of Law. Mr. Kammer retired as a Captain in the United States Naval Reserve.

         THOMAS F. LANDERS (Civil Litigation) - Mr. Landers practices civil litigation, with an
         emphasis on business, commercial and bankruptcy litigation.. He graduated from the
         University of Southern California Law School where he was a Legion Lex Scholar and
         champion of the Hale Moot Court Honors Program. Mr. Landers graduated from Duke
         University, cum laude, with a Bachelor's Degree In English. He also studied at the
         University of New South Wales in Sydney, Australia. Mr. Landers is licensed to practice
         before all courts of the State of California, and is a member of the American, Los Angeles
         County, and San Diego County bar associations.

          MICHAEL 8. LEES (Tax, General Business, Corporate/LLC/Partnership Law, Real Estate and
          Estate Planning) - Mr. Lees regularly advises businesses, busine~s owners, individuals and
          professionals with tax, business and real estate matters, including entity formation,
          purchase and sale transactions, general contract preparation/negotiation and estate
          planning. He graduated double major in accounting and finance from the University of
          Arizona, received his Juris Doctor from the University of San Diego School of Law, and his
          Masters of Laws (LL.M.) in Taxation, with distinction, from G~orgetown University Law
          Center. Mr. Lees has been admitted to the U.S. Tax Court, the State Bar of California, and
        · is a member of the business and tax sections of the San Diego County Bar Association.

         RODRIGO F. MOREIRA (Corporate and Business Law, Real Estate and Construction Law) -
         Mr. Moreira's practice includes representing clients In a wide range of corporate and real




                                                                                                         Exhibit A
                                                                                                         Page 30
Case 18-07363-LA11      Filed 04/25/19       Entered 04/25/19 16:02:02           Doc 116      Pg. 38 of
                                               84
       Case 18-07363-LAll       Filed 01/09/19    Entered 01/09/19 11:49:11       Doc 29     Pg. 31 of
                                                     45
          Page 13
                                               BIOGRAPHIES

         estate matters, including corporate structuring and finance, mergers and acquisitions,
         private equity, securities, licensing and real estate purchases, sales and leases. Mr.
         Moreira's practice also includes advising clients on intellectual property matters, including
         trademark, copyright and trade secret matters. Mr. Moreira also has extensive experience
         negotiating and drafting construction contracts and advising and representing clients on
         state and federal government. procurements, including small business structuring and
         procurements. Mr. Moreira is admitted to practice before all California state courts, the
         United States District Court for the Southern District of California and the United States
         Court of Federal Claims. He received his Juris Doctor from the University of San Diego
         School of Law where he was a member of the San Diego Law Review. Mr. Moreira
         received his Bachelor of Arts in Political Science from the University of Arizona.

         HARRY J. PROCTOR (Corporate, General Business, Securities and Real Estate) - Mr.
         Proctor's practice concentrates on transactional, financing, and securities law aspects of
         corporate, partnership, business, real estate, franchises, domestic and International
         commercial matters; emerging growth and technology related companies. His clients
         range from retailers and developers to companies involved in software development,
         telecommunications, and biotechnology. Mr. Proctor graduated from San Diego State
         University in 1971 and received his Juris Doctor from the University of California (Boalt
         Hall) in 1977. Mr. Proctor serves as ·a panel member of the American Arbitration
         Association in commercial, real estate and securities law matters. He has been admitted to
         the U.S. Tax Court and Is a member of the California State Bar (Business and Real Estate
         Sections) and the San Diego County Bar Association. Mr. Proctor also served as a
         Probation Master of the California State Bar and on the Education Committee of the State
         Bar Business Law Section. He has lectured on corporate and securities law for the
         Continuing Education of the Bar and the State Bar Business Law Section.

         TANYA M. SCHIERLING (Business Litigation)" Ms. Schierling practices general business
         litigation, with an emphasis in employment law. She graduated cum laude from
         Dartmouth College In 1992, with a degree in Government, and then earned her Juris
         Doctor with honors from George Washington University National Law Center in 1995.
         Upon graduating from law school, Ms. Schlerling was admitted to the Maryland Bar, and
         immediately gained extensive trial and advisory experience during her four"year service as
         an officer in the U.S. Army Judge Advocate General's Corps where she achieved the rank
         of Captain. After being admitted to the California Bar in 2000, Ms. Schierling relocated to
         San Diego where she has practiced in civil litigation, providing clients pre-litigation and
         dispute resolution advice, as well as representing clients through all phases of litigation,
         including numerous trials and arbitration proceedings. Ms. Schierling was elected partner
         in January 2006. Ms. Schierling Is a member of the Lawyers Club of San Diego, and
         volunteers for an animal rescue organization and as an alumni interviewer for Dartmouth
         College Admissions.

         STEPHEN L. SCHREINER (Business Litigation) - Mr. Schreiner has extensive experience
         representing business owners in complex trials, arbitrations, and appeals. His practice has




                                                                                                          Exhibit A
                                                                                                          Page 31
Case 18-07363-LA11      Filed 04/25/19       Entered 04/25/19 16:02:02           Doc 116       Pg. 39 of
                                               84
       Case 18-07363-LAll       Filed 01/09/19     Entered 01/09/19 11:49:11       Doc 29     Pg. 32 of
                                                     45
          Page 14
                                               BIOGRAPHIES

           encompassed a broad range of real estate, products liability, and employment lawsuits.
           Mr. Schreiner has prosecuted and defended numerous contract, business tort, and unfair
           competition claims among corporate shareholders, officers, and directors, general and
           limited partners, and limited liability company members. ln,.addition, he has handled
           litigation - including dissolution, wind-up, and accounting claims -- among owners of
           legal, medical, and accoun.ting practices. Mr. Schreiner received his undergraduate degree
          from the University of California at San Diego, and has served as President of the UCSD
          Alumni Association and as Chair of Chancellor's Associates. He received his law degree
          from Boalt Hall at the University of California at Berkeley, where he was selected as a
          member of the Appellate Advocacy Board and as a Judicial Extern to the Honorable
          J. Clifford Wallace on the United States Court of Appeals for the Ninth Circuit. Before
          joining Solomon, Ward, Seidenwurm & Smith, Mr. Schreiner,practiced with Gray Cary
          Ware & Freidenrich, and was a founding member of the San Diego business law firm
          Barnhorst, Schreiner & Goonan. He currently serves as moderator of the annual seminar .
          on "Recent Developments in Civil Litigation" offered by California Continuing Education of
          the Bar. In July of 2005, Mr. Schreiner started a two-year term as a member of the Board of
          Regents of the University of California.

         LAWRENCE M. SHERMAN (Real Estate, Corporate, Business Law) - Mr. Sherman is a
         native of New York, received his undergraduate degree from New York University In 1962,
         and his LLB degree from New York University School of Law in 1965. Mr. Sherman
         practices in the areas of real estate, including structured real estate finance, corporate and
         business law. Prior to joining the firm, he was the senior partner of Sherman & Lapidus ·
         LLP, a boutique law firm in San Diego.                             -

          LEVI Y. SILVER (Business Litigation) - Mr. Silver practices complex business litigation, with
         a particular focus on commercial, securities and shareholder disputes. He was born in
         Brooklyn, New York, and received his undergraduate degree in Philosophy and Law from
         Brooklyn College, where he graduated summa cum laude and was selected to be in the Phi
         Beta Kappa National Honor Society. Mr. Silver attended law school at Columbia
         University School of Law, where he was a Harlan Fiske Stone Scholar and Articles Editor of
         the Columbia Journal of Environmental Law. Mr. Silver has represented individuals and
         businesses of all sizes in state and federal court, including on matters involving breach of
         contract, commercial torts, non-compete agreements, trade secrets, securities litigation,
         shareholder derivative litigation, class action litigation, construction litigation, and
         regulatory investigations.

         NORMAN L. SMITH (International, General Business, and Commercial Litigation) - Mr.
         Smith handles a wide range of both transactional and litigation matters. His corporate and .
         commercial practice encompasses a broad spectrum of general business transactions
         related to the representation of numerous public and multi-national entities, including in
         relation to mergers, acquisitions and recapitalizations. Mr. Smith's litigation practice
         focuses on commercial litigation, including extensive experience in the areas of
         commercial, corporate and multi-national disputes in many jurisdictions including litigation




                                                                                                           Exhibit A
                                                                                                           Page 32
Case 18-07363-LA11      Filed 04/25/19       Entered 04/25/19 16:02:02            Doc 116      Pg. 40 of
                                               84
       Case 18-07363-LAll       Filed 01/09/19     Entered 01/09/19 11:49:11        Doc 29    Pg. 33 of
                                                     45·
          Page 15
                                                BIOGRAPHIES

          and arbitration of complex disputes relating to manufacturing, distribution, franchising and
          general commercial transactions. Mr. Smith graduated from the University of South Africa
          in 1976. Mr. Smith has been practicing law in San Diego since 1982. Before moving to
          San Diego, he was a partner in a law firm In Johannesburg, Sout~ Africa.

         HERBERT J. SOLOMON (Real Estate and General Business) - Mr. Solomon has extensive
         experience in various aspects of business and real estate transactions including loan
         workouts and restructurings. He provides a wide range of advice and counseling to both
         individual and business clients and assists clients in strategic and tactical business
         planning. He was president for seven years of a nationwide real estate development firm
         and a mortgage banking company and also served as court-appointed Reorganization
         Trustee in a nationally prominent bankruptcy of a diversified real estate and insurance
         company. His extensive experience provides him with a unique understanding of the
         practical, as well as the legal, concerns of his clients. Mr. Solomon is a graduate of San
         Diego State University and UCLA Law School, where he was Associate Editor of the Law
         Review and was elected to membership in the Order of the Coif. He was selected as the
         UCLA Law School Alumnus of the Year in 1988. Mr. Solomon has served as Vice
         Chairman of the California State Bar Committee of Bar Examiners, Chairman of the. City of
         San Diego Housing Commission and President of the San Diego Symphony Orchestra
         Association.

         LAURI J. STOCK (Family Law)" Ms. Stock's client-first focus and passionate commitment to
         community service have helped make her one of San Diego's most trusted advocates for
         over 23 years. With an AV rating from Martlndale-Hubbell's respected Peer Review,
         signifying the highest level in legal ability and ethical standards, experience representing
         clients in dozens of jury trials and regularly litigating cases in Family Court, Lauri is well
         qualified to be your advocate. In addition, she is a formally trained and experienced
         Mediator, serves as a settlement judge (pro tern) in Family Court, and has served as court-
         appointed Minor's Counsel. With a J.D. from University of Spn Diego, and after seven
         years in the Navy, Ms. Stock began her career at the San Diego City Attorney's office as a
         Deputy City Attorney and then Police Legal Advisor. She moved Into private practice and
         applied skills acquired as a prosecutor to her criminal defense practice, which she still
         maintains. Her trial experience provided a natural transition to family law as a second
         practice area. She served for two years on the board of directors for the Tom Homann Law
         Association, served on the Police Chief's Advisory Board, is a charter member and past
         president of the San Diego Uptown Sunrise Rotary Club, and an accomplished athlete.

         LEAH S. STRICKLAND (Business Litigation) - Leah Strickland" is a Partner in the firm's
         litigation practice group. Her practice focuses on business litigation, employment litigation,
         and intellectual property disputes, and she has substantial experience defending against
         claims under the state and federal Fair Debt Collection Practic~s Act. She advises
         individuals and businesses In resolving disputes prior to the commencement of litigation,
         and represents clients after litigation has begun in both federal and state court actions. Ms.
         Strickland received her Juris Doctor from the College of William & Mary School of Law,




                                                                                                           Exhibit A
                                                                                                           Page 33
   Case 18-07363-LA11                          Filed 04/25/19      Entered 04/25/19 16:02:02           Doc 116      Pg. 41 of
                                                                     84
                          Case 18-07363-LAll          Filed 01/09/19     Entered 01/09/19 11:49:11       Doc 29    Pg. 34 of
                                                                            45
                                 Page 16
                                                                     BIOGRAPHIES

 ·.~·:·.
     ' .                         and was a recipient of the merit-based Graduate Research Fellowship. While at William &
                                 Mary, Ms. Strickland also served as a member of Law Review, was admitted Into the
                                 William & Mary Chapter of Order of the Coif, and earned CAL:I Awards in Philosophy of
                                ·the Law and Patent Law. Before law school, she earned her undergraduate degree from the
                                 University of Texas at Austin, where she graduated with high honors and was admitted into
                                 the Phi Beta Kappa Society. Ms. Strickland Is currently a member of the SDCBA Legal
                                 Ethics Committee and the Appellate Practice Sec;tion, and she frequently writes and
                                 lectures on legal topics


                                  STEPHEN T. TOOHILL (Rea/ Estate) Stephen Toohill has over 30 years of broad
                                  commercial real estate experience with a focus on representation of commercial, retail,
                                  hospitality, industrial and biotech developers, ow.ners and tenants, with respect to
                                . acquisition, development, leasing and sale of improved and unimproved property. Mr.
                               : Toohill has particular experience in mixed-use high-rise commercial development,
                                  representing landlords and tenants in commercial leasing transactions, hotel acquisitions
                                  and representation of borrowers in complex loan and loan workout transactions. He is a
 ·= ·   ·=                        frequent speaker on commercial leasing issues. In addition to contributions to the CEB
{{;;~t_:,,:.··. :,.             · Office Leasing and Ground Lease Practice Treatises, Mr. Toohill has authored various
                              . · articles and updates on commercial leasing matters. Mr. Toohill was a certified public
:.. ,,<j\('./,<:_'· .             ac;countant In Illinois in 1983 .
               ., <· ;·:\       WILLIAM V. WHELAN (Labor and Employment, Business Litigation) - Mr. Whelan has
                 t·   :V ·.     extensive experience representing companies in labor and employment matters and
                      ... .     ,business disputes. In addition to advising clients on employment issues and providing
                         · '.   training, Mr. Whelan has extensive litigation experience. This experience ranges from
                        '' .·   advising clients how to avoid litigation all the way through taking matters to trial when
                            ·   necessary. He has successfully handled many wrongful termination, discrimination, wage
                                and· hour class actions, ·employee compensation cases, ADA access cases, civil rights, and
                                other cases for a wide range of companies, Including medical groups, manufacturers,
                                retailers, non-profit employers, religious institutions, a school of law, golf equipment
                                companies; and financial institutions. Mr. Whelan received his undergraduate degree from
                                Pomona College. He received his law degree from the University of California at Los
                                Angeles, during which time he served as a judicial extern to the Honorable Lawrence J.
                                I rvlng of the United States District Court for the Southern District of California. Before
                                joining Solomon Ward Seidenwurm & Smith LLP, Mr. Whelan was a partner with
                                Sheppard, Mullin, Richter & Hampton, LLP, and before that, was with Gray Cary Ames &
                                Frye. Mr. Whelan currently serves on the Board of Directors for St. Vincent de Paul
                                Villages. He is a member of the San Diego Tennis and Racquet Club. Mr. Whelan
                                previously served a three-year term on the California State Bar's .Committee on Professional
                                Responsibility and Conduct.· Mr. Whelan has received an "AV" rating by Martindale-
                                Hubbell, which is the highest rating an attorney can receive for legal quality and ethics.
                                He was named one of San Diego's "Super Lawyers" in labor and employment in 2007,
                                2008, 2009, and 2010.




                                                                                                                                Exhibit A
                                                                                                                                Page 34
Case 18-07363-LA11      Filed 04/25/19      Entered 04/25/19 16:02:02           Doc 116      Pg. 42 of
                                              84
       Case 18-07363-LAll      Filed 01/09/19     Entered 01/09/19 11:49:11       Doc 29    Pg. 35 of
                                                    45
          Page 17
                                              BIOGRAPHIES

                                             SENIOR COUNSEL

         ANDREW D, BROOKS (Business, Corporate, and Securities Law) - Mr. Brooks
         concentrates on business and corporate law, including forming, buying, operating and
         selling businesses, and trademark and copyright Issues. His securities experience Includes ·
         exempt offerings, Section 16 and Schedule 13 reporting, and preparing and filing periodic
         and current reports for publicly traded companies. His clients range from solo ·
         entrepreneurs to publicly traded companies, including real estate developers, medical
         device manufacturers, physician groups, and manufacturing companies. He is a San Diego
         native. He received his undergraduate Economics degree from U.C. Berkeley In 1983, and
         his Juris Doctor from the University of Southern California In 1986. He is a member of the
         State Bar of California (Business Law Section), the District of Columbia Bar (Inactive) and is
         a Solicitor before the Supreme Court of England and Wales (Inactive).



         JEANNETTE V. FILIPPONE (Corporate, Securities, General Business and Intellectual
         Property)Ms. Filippone provides strategic, client-focused legal advice and services to.
         companies in a wide variety of industries, including life sciences, technology, software,
         services and consumer products. She specializes in business transactions, business
         formation and planning, contract drafting and review, intellectual property licensing,
         federal and state securities law compliance and corporate governance matters. She has
         sfgnificant expertise in federal securities law compliance, periodic reporting requirements
         under federal securities laws and advising boards of directors on corporate governance
         matters. Prior to joining the firm, Ms. Filippone was an attorney in the corporate group of a
         leading international law firm and had her own private law practice specializing in
         business law and transactional matters. She also served as general counsel and corporate
         secretary of a Nasdaq-listed specialty pharmaceutical company. "Prior to embarking on her
         legal career, Ms. Filippone worked in the securities Industry, where she held FINRA Series
         7, 63 and 24 licenses. , Ms. Filippone graduated Magna Cum Laude and Order of the Coif ·
         from the University of San Diego School of Law.                   .,


         G. SCOTT LUTZ (Corporate, General Business and Real Estate) - Mr. Lutz handles a wide
         range of general business and real estate transactional matters, including sophisticated
         finance transactions, licensing agreements, mergers and acquisitions, equipment sales, and
         international joint ventures. Mr. Lutz graduated magna cum /aude from Furman University
         in 1986, and then graduated cum laude from the University of South Carolina School of
         Law in 1989, where he was the Symposium Editor of the South Carolina Law Review, a
         member of the American Bar Association Moot Court Team, a Legal Writing Instructor and
         a member of the Order of the Coif. Mr. Lutz is the former General Counsel of Ericsson
         Wireless, Inc. and Is a member of the State Bar of California.




                                                                                                          Exhibit A
                                                                                                          Page 35
Case 18-07363-LA11       Filed 04/25/19        Entered 04/25/19 16:02:02            Doc 116       Pg. 43 of
                                                 84
       Case 18-07363-LAll        Filed 01/09/19      Entered 01/09/19 11:49:11        Doc 29     Pg. 36 of
                                                       45
          Page 18
                                                 BIOGRAPHIES

                                                   ASSOCIATES

           MATTHEW T. ARVIZU (Business Litigation) Matthew Arvizu is an attorney in the firm's
          litigation practice group. Mr. Arvizu is a seasoned business litigator and has advised clients
          on a wide variety of issues including contract disputes, securities litigation, mergers and
          acquisitions, partnership disputes, and shareholder litigation. Mr. Arvizu is licensed in
          both Delaware and California and has experience in both state and federal court. Mr.
          Arvizu is also an experienced transactional attorney and has served In a general counsel
          role for numerous small and mid-size companies advising his clients on issues that arise
          from start up to dissolution. He is dedicated to partnering with ·each of his clients in order
          to achieve the best possible outcome for each situation.           ··

          Mr. Arvizu received his Bachelor of Science with a concentration in Finance from
          California State University, Long Beach. Following CSU LB, he earned his Juris Doctor from
          the Syracuse University College of Law, graduating magna cum laude. While at Syracuse,
          Mr. Arvizu was awarded the highest grade distinction in business valuations law, property
          law, banking law, accounting, and legal writing. Mr. Arvizu also was an editorial member
          of the Syracuse Law Review and gained practical experiei1c~ representing companies
          seeking to bring new technologies to the market through the Technology Transfers Clinic.
          He also worked in the Securities Arbitration Clinic.           '

            MEI-YING M, IMANAKA (Business Litigation) - Ms. lmanaka's primary practice areas
           include general business litigation, employment law, and class and collective actions. She
           completed her undergraduate education at the University of California, San Diego, where
           she graduated with a Bachelors of Arts in International Studies and a Minor in Political
           Science. Following UCSD, Ms. lmanaka attended the University of California, Hastings
           College of the Law and earned her Juris Doctor in May of 2011. While at Hastings, Ms.
           lmanaka was awarded the highest grade distinction for Trial Advocacy and externed for the
           Honorable Bernard Zimmerman· (Ret.), United States Magistrate Judge of the United States
           District Court for the Northern District of California. Upon graduating from law school,
           Ms. lmanaka was admitted to the California Bar and began working for a boutique civil
           litigation firm in downtown San Diego. Ms. lmanaka has extensive experience in a wide
         · array of litigation matters, both on the plaintiff and defense side. She has successfully
           represented individuals, corporations, and certified classes in plaintiff matters, obtaining
           numerous multi-million dollar settlements for her clients. When defending cases, Ms.
           lmanaka has a terrific record for disposing of issues during all stages of litigation, prior to
          trial. Ms. lmanaka has successfully reduced or eliminated her clients' exposure by
           prevailing on motion work during the pleading stage, through demurrers and motions to
           dismiss, and during discovery, through motions for summary judgment and summary
           adjudication. Ms. lmanaka thrives on providing her clients aggressive, efficient, and
          t~orough representation, including candid case assessments and detailed legal advice.




                                                                                                              Exhibit A
                                                                                                              Page 36
Case 18-07363-LA11      Filed 04/25/19        Entered 04/25/19 16:02:02           Doc 116       Pg. 44 of
                                                84
       Case 18-07363-LAll       Filed 01/09/19     Entered 01/09/19 11:49:11        Doc 29     Pg. 37 of
                                                     45
          Page 19
                                                BIOGRAPHIES

          JING Y. LI (Employment Law, Business Litigation) In his counsel to California employers,
         Jing Y. Li has extensive experience defending claims of race/disability discrimination,
          sexual harassment, wage and hour disputes, class actions, government liability, and other
          litigation issues. The unique strategies Li has developed for his clients emphasize the use of
         efficient and creative solutions, resulting in successful resolutions and settlements on a
          number of employment, business and tort claims. Li's practice strengths include defending
          race/disability discrimination claims and wage and hour disputes. He has written
         extensively on ADA and FEHA "interactive process" requirements. LI also has a broad
         range of real estate experience, Including unlawful detainers, commercial and residential
         property management, and real estate leasing issues. Li Is also fq,cused on attracting foreign
         business to California and assisting them with their'legal needs in the state. His experience
         with foreign companies includes the representation of internatibnal clients in all areas of
         their legal needs, including trademark registration and employment advice and counseling.
         He is also fluent in Mandarin, Chinese. Li is very active in his local community. He
         participates in events through the Pan Asian Lawyers of San Diego (PALSD). He also
         mentors local law students through the PALSO mentor/mentee program and advises law
         students ·on how to succeed both in school and in their first legal position. He was also
         recently listed as one of the finalists for the San Diego Daily Transcript's "Top Young
         Attorneys for 2013."                                                •

            ANDREW C. MYERS (Employment Law, Business Litigation) Mr. Myers joined the SWSS
            family in 2017 as a seasoned employment and business litigator. In every matter that Mr.
            Myers handles, he successfully partners with his client to develop forward~thlnking legal
            and business strategies which advance the objectives of his client both in and out of the
            courtroom. Mr. Myers' practice focuses on representing a diverse corporate client base in
            business and employment related matters. He is admitted to practice before the California
            Superior Court, the US District Courts for the Southern and Central Districts of California,
            and the Ninth Circuit Court of Appeals. Experienced in all phases of civil litigation, Mr.
        ·. Myers has litigated extensively in both state and federal courts. In 2005, Mr. Myers
           obtained his Bachelors of Arts degree from the University of California, Santa Cruz. In
            2011, he obtained his law degree from the University of San Diego School of Law where
           he excelled in employment and ERISA studies. During his law school career, Mr. Myers
           was admitted to the National Honors Fraternity and worked as a research assistant for
           Professor Orly Lobel, Professor of Employment Law. Mr. Myers began his legal training as a
           judicial extern for the Honorable Judge Michael Orfield (Ret.) in the San Diego Superior
           Court, North County Division. Following his work with the Superior Court, he participated
           in a judicial externship with the Honorable Judge Michael Anello of the United States
           District Court, Southern District Court of California. Mr: Myers concluded his legal training
           while in law school as a judldal extern with the United States 'House of Representatives,
           Committee on the Judiciary. He was assigned to the Subcommittee on Courts and
           Competition Policy which has jurisdiction over antitrust law, monopolies, restraints of
           trade, administration of U.S. Courts, Federal Rules of Evidence, Civil and Appellate
           Procedure, and judicial ethics.




                                                                                                            Exhibit A
                                                                                                            Page 37
Case 18-07363-LA11      Filed 04/25/19      Entered 04/25/19 16:02:02           Doc 116      Pg. 45 of
                                              84
       Case 18-07363-LAll      Filed 01/09/19    Entered 01/09/19 11:49:11       Doc 29     Pg. 38 of
                                                    45
          Page 20
                                              BIOGRAPHIES
                                                                         .
          DARLENE Y. RABENA (Genera/ Business, Securities, and Corporate Law) - Ms. Rabena
          practices general business, securities and corporate law. She represents start-ups, middle-
         market companies, venture capital funds, and other investors on various corporate and
         transactional matters, including equity and debt financing transactions, mergers and
         acquisitions, initial public offerings and general corporate matters. She received her Juris
         Doctor from the University of San Diego School of Law with a concentration In
         International Law and her Bachelor· of Arts In Rhetoric and Social Welfare from the
         University of California at Berkeley. Ms. Rabena is a member of the State Bar of California.
         Prior to practicing law, Ms. Rabena co-founded a non-profit. that opens mini libraries
         throughout impoverished areas of the Philippines.

         PRIYANKA TALUKDAR (Genera/ Business, Corporate Law, and Real Estate) - Ms.
         Talukdar's practice encompasses general business, corporate law, and real estate
         transactional matters. She received her law degree from Bangalore University (India) and
         her LLM in comparative law from University of San Diego School of Law. Ms. Talukdar is a
         member of the State Bar of California, and the business and real estate sections of the San
         Diego County Bar Association. Ms. Talukdar is also licensed in 'India, and she has worked
         in law firms in India and Singapore before moving to the United States.

         DEBORAH A. VATES (Business Litigation, Intellectual Property Litigation) Ms. Yates has
         years of experience serving a wide range of business clients, from small private schools to
         international pharmaceutical companies.         Ms.· Yates handles litigation from case
         development through resolution. She has extensive experience litigating in both states and
         federal courts, with cases ranging from breach of contract to patent infringement. Ms.
         Yates coordinates closely with clients to develop strategy, manage, and execute cases.

                                                PARALEGALS

         WADE A. FISHER (Corporate, Business and Real Estate Transactions, and Estates) " Mr.
         Fisher has been a paralegal for over 19 years specializing in corporate and business
         transactions as well as estate planning and estate administration. Mr. Fisher graduated Cum
         Laude from The University of Pittsburgh.

         NICOLE FULLER (Civil Litigation) - Ms. Fuller has been a civil litigation paralegal for over
         20 years specializing in business litigation, municipality and public agency law. These ·
         include the fields of employment law, contract law and risk.management. Ms. Fuller
         graduated from Chapman University School of Law OD) and California State Polytechnic
         University, Pomona (MBNBS). She earned a paralegal certificate from Southern California
         College of Business and Law.

         JOY K. KIRKMAN (Civil Litigation) - Ms. Kirkman in eDiscovery and business litigation.
         Before joining the firm, Ms. Kirkman worked as an in-house paralegal, specializing in
         distribution and supply agreements, for a public company. Ms. Kirkman graduated from




                                                                                                         Exhibit A
                                                                                                         Page 38
Case 18-07363-LA11          Filed 04/25/19   Entered 04/25/19 16:02:02         Doc 116      Pg. 46 of
                                               84
       Case 18-07363-LAll         Filed 01/09/19   Entered 01/09/19 11:49:11 · Doc 29      Pg. 39 of
                                                     45
          Page 21
                                               BIOGRAPHIES

         California State Universlty, San Marcos (BA) and earned a paralegal certificate from the
         University of San Diego.

         CALIFORNIA C. LOPEZ (Intellectual Property) - Ms. Lopez has more than 20 years of
         experience in the legal industry and specializes in trademark prosecution, copyright, and
         litigation support. Ms. Lopez graduated from the University of the Philippines (BA), and
         earned her paralegal certificate at the University of San Diego.

         LANEY SCHATZ (Civil Litigation) • Ms. Schatz has been a civil litigation paralegal for over
         25 years specializing in eDiscovery, employment, business, construction, unfair
         competition, trade secrets and product liability litigation. Ms. Schatz graduated from
         Southwest Texas State University (BS) and earned a paralegal certificate from Southwest
         School of Court Reporting and Paralegal Studies.

         SHAWN C. VASICH (Family Law) - Mr. Vasich has worked as a paralegal for six years
         specializing predominantly in family law, with additional experience In general civil
         litigation. Mr. Vasich graduated from the University of California at Berkeley and earned
         his paralegal certificate under the supervision of Attorneys Mattheus E. Stephens and Lauri
         J. Stock.
         P:00185365:99999,999




                                                                                                        Exhibit A
                                                                                                        Page 39
Case 18-07363-LA11   Filed 04/25/19     Entered 04/25/19 16:02:02        Doc 116    Pg. 47 of
                                          84
       Case 18-07363~LA11   Filed 01/09/19   Entered 01/09/19 11:49:11   Doc 29    Pg. 40 of
                                               45




                            EXHIBITC

                                                                                                Exhibit A
                                                                                                Page 40
Case 18-07363-LA11   Filed 04/25/19     Entered 04/25/19 16:02:02 Doc 116 Pg. 48 of
                                          84
       Case 18-07363-LAll   Filed 01/09/19 Entered 01/09/19 11:49:11 Doc 29 Pg. 41 of
                                              45




                                                                                        Exhibit A
                                                                                        Page 41
Case 18-07363-LA11   Filed 04/25/19     Entered 04/25/19 16:02:02        Doc 116    Pg. 49 of
                                          84
       Case 18-07363-LA11   Filed 01/09/19   Entered 01/09/19 11:49:11   Doc 29    Pg. 42 of
                                               45




                            EXHIBITD

                                                                                                Exhibit A
                                                                                                Page 42
Case 18-07363-LA11                 Filed 04/25/19            Entered 04/25/19 16:02:02               Doc 116         Pg. 50 of
                                                               84
          Case 18-07363-LAll                  Filed 01/09/19        Entered 01/09/19 11:49:11          Doc 29       Pg. 43 of
                                                                      45
     CSD 1001A [11/15/04]
     Name, Address, 'l'elephone No.      &   I,D, No.
     Michael D. Breslauer, Esq. SBN 110259
     Solomon Ward Seldenwurm & Smith, LLP
     401 B Street, S1,1lte 1200
     San Diego, California 92101
     Telephone (619) 231-0~03
     mbreslatJer@swsslaw.com
     Counsel for Debtor Cuker Interactive, LLC


                   UNITED STATES BA,Nl<RUPTCY COURT
                       SQUTHE~ DIST~ICT OF Cl\l,IFOR.NIA
               325 West "F" Street, San Diego, California 92101•6991

     In Re.
     Cuker Interactive, LI.. C,
                                                                                       BJ\NKRUJ?TCY NO, 18-07363-LA11

                                                                                       Date of Hearing, n/a
                                                                                       Time of Hearing, n/a
                                                                            Debtor,    Name of Judge, Louise DeCarl Adler


     ORDER ON EX PARTE APPLICATION TO EMPLOY SOLOMON \JVARD SEIDENWURM & SMITH,
      LLP AS GENERAL COUNSEL FOR DEBTOR-IN-POSSESSION, CUKER INTERACTIVE, LLC


              IT IS ORDERED THAT the relief sought as set forth on the continuation pages attached and numbered two (2) through

     6 with exhibits, If any, for a total of i   pages, Is granted. Motion/Application Docket Entry No. _ _

     fl
     II

     fl

     II

     II
     II

     DATED:
                                                                            Judge, United States Bankruptcy Court

     Signature by the attorney constitutes a certification under
     Fed. R. of Bankr. P. 9011 that the relief In the order Is the relief
     granted by the court.

     Submitted by:
     SOLOMON WARD SEIDENWURM & SMITH,
     LLP
     (Firm name)

     By: /s/ Michael o. Breslauer
         Attorney for [gl Movant D Respondent
          Debtor Cuker Interactive, LLC
                                                                                                                     American LegalNe~ Inc.
   Pr01114488•2160627,002 CSD 1001A                                                                                  www.USCourtForm,.oom




                                                                                                                                          Exhibit A
                                                                                                                                          Page 43
Case 18-07363-LA11             Filed 04/25/19          Entered 04/25/19 16:02:02                  Doc 116        Pg. 51 of
                                                         84
         Case 18-07363-LAll             Filed 01/09/19       Entered 01/09/19 11:49:11             Doc 29       Pg. 44 of
     CSD lOOlA [11/15/04) (Page 2)                45          .
     ORD!l:R ON EX PARTE APPLICATION TO EMPLOY SOLOMON WARD SEIOENWl,JRM                        & SMITH, LL.PAS GENE~AI,.
      COUNSEL FOR DEBTOR-IN-POSSESSION, CUKER INTERACTIVE, LLC                            •
      I)EBTQR: Cuker Interactive, LLC                                                     , CASE NO: 18-07363-LA11


      Upon the foregoing Ex Parte Application to. Employ Solomon Ward Seldenwurm & Smith ("Solomon Ward") as Attorneys
      for Cuker Interactive, LLC, praying for approval of the employment.of Solomon Ward as Its attorney herein and upon the
      Declaration of'Dlsinterest; and It appearing that no hearing on said application need to be given; and the Court belng
      satisfied that said attorneys hold and re.present ho interest adverse to the Individual creditors herein, the debtor or the
      estate of the debtor, and that the employment of said attorneys Is necessary for Cuker Interactive, LLC to employ
      attorneys s~llled In bankruptcy law and that Solomon Ward Is such a firm, and that Solomon Ward represents no adverse
      Interest which would prohibit or Impair the employment of the firm and that the employment of Solomon Ward Is In the
    · best Interest of this estate; and good cause otherwise appearing;                    .~

     IT IS HEREBY ORDERED:

     1. That consistent with the terms set forth in the Ex Parle Application to Employ Solomon Ward as Attorneys for Cuker
     Interactive, LLC and the Declaration of Dlslnterestln Support thereof, Cuker Interactive, LLC Is authorized to employ
     Solomon Ward as general Chapter 11 counsel for the Debtor, effective as of December 13, 2018.

     2.. That any fees paid to Solomon Ward In connection with this proceeding are·subJect to approval of this court.

     IT IS so·ORDERED.




                                                                                                                 American LegalNol, lno.
   P101114488-2160627.002 CSD lOOlA                                                                              www.USCourtFonna.com




                                                                                                                                       Exhibit A
                                                                                                                                       Page 44
Case 18-07363-LA11          Filed 04/25/19        Entered 04/25/19 16:02:02                Doc 116         Pg. 52 of
                                                    84
       Case 8-07363-LAll               Filed 01/09/19   Entered 01/09/19 11:49:11            Doc 29      Pg. 45 of
                                                          45



         1                                               PROOF OF SERVICE
         2              I, Wendy A. Yones, declare as follows:
         3              l JllJ.') emplqyed in the County of San Diego~. State of Califon1ia; I am over the ·age of .
              e.i~hteen yea.l's a11.d ;a.tn .·t10t a.party to· thi~. action.; 1ny bpsh1es·s.addtes.s }.s Solomon W.a.rd ·
         4    $e1de1i,Nt1rm & Smith; LLP, 401 B ~treet, Suite 1200, San Diego, CA 92101, m said County a:nci
              Stat(;), On ;fu,nu~ 2, ZQl9, I served the follQwi11g docun1e11t(s):
         5                                                                          "
                       P;XPARTQ APPLICATION TO EMPLOY SOLOMON: WARD
         6             SEIDENWURM &SMITH, LLP AS GENERAL COUNSEL FOR DEBTOR-
                       IN-P()SSESSION, CUKER INTERACTIVE, LLC;
         7
                       DECLARATION OF DISINTEREST O:F MlClIAEL l). BR.ESLAlJ:ll)R ON
         8             l;lEHALF OF HIMSELF AND THE LAW FIRM OF. S0LOM0N'WAR))
         9
                       SEIDENWURM .& SMITH, LLPAS COUNSEL FOR THEDEBTOR".JN;.
                       J>()$SE:SSI0N, COKER INTERACTIVE, LLC
        10
              on each ofthe fatetested parties as follows,
        11
              TO BE SER.VE Jl\' THE COURT V1A. NOTICE OF ELECTRONlCFILING '~ EF'' ·
        12 · ·Purstrn. nt to cqntrollrng G:enetal 01· ..e1'. i:;) and Loca .Bankxuptcy Ri:1 e s) (''LBR"}, the fotegoing
              document .will be served by the court via:NEF and hypediitk to. the document. On January 9,,2019,
        13    I checked the CM/ECF docket fol' this banktuptcy .case or adversary proceeding and detetinfoerj
              that the following petson(s) ate on. the Electronic Mail Notice List to receive NEF transn1ission at
        14    the email address(es) indicated bdow;                         .
        15             Michael u. Ureslauet inbresfa~er@swsslaw.com; wyon~s@swsslaw.c.om
                       Jonathan S, Dabbieri clabbieri@su~lfVarthHtcom;, hill@sullivitrthill,c(.)m;
        16.                  bltstaff@sullivanhill,coni; v.idovieh@ecUnforuptcy~com;
                             dn-bbieri@ecf,inforuptcy.com         ·
        17             HeatherL. Rosing HRosihg@KUne.dinstlaw&om
        18    SERVED BYU.S. MAIL: OnJA,nuary,9.~7019,J,servedthe following pe:rson(s) and/or entity(ieS)
              at the last known address(es) tn this hankrµptcy cas() Pr adv~:rsary proc(}eding by placing, atrue a:nd
        19    cottect cppy thereofJn a se~led e~velope in the United· S.ta.tes Mail, first. class, postage prepakl,
              and/or w1th an overnight mail serv1ce addl'essed,as follows:
        20
        21    TO BE SERVED BY EMAlL: Pursuant to F,R.Civ.P. 5 and/or conttolling LBR, .on Januaty 9,
              2019, l served the following person(s) an:d/or'entity(ies) by pe1·sortal deliveryi or(forthose who
        22    consented h1 writing to such service inethod), by· erriaiVas follows. Listing<the Judge here
              constitntes a declaration that. personal delivei'.y on .the judge ·Will be:, con.1pleted no lf:lter than. 24
        23    hours aftet the document is filed..
        24             Office·o:fthe OrtitedS.hltes Trustee- ustp,regionl. s'p@usdoj.gov

        25    ldeclare'u~i:det penalty ofpetj:Uty undedhe laws ofthe r it '
              f'orego111g.1s trm:: and correct.                       ·,
        26
              Dated: Janttary 9, 2019
        27

        28

              l':00657422:60'101.001
                                                                      6

                                                                                                                         Exhibit A
                                                                                                                         Page 45
Case 18-07363-LA11        Filed 04/25/19   Entered 04/25/19 16:02:02        Doc 116    Pg. 53 of
                                             84

      Case 8-07363-LAll        Filed 01/09/19   Entered 01/09/19 11:49:11   Doc 29-1   Pg. 1 of
                                                   5



         1   MlCHAEL D. BRESLAUER [SBN 110259]
             mbreslauer(@swsslaw.com
         2   SOLOMON'WARD SEIDENWURM & SMITH, LLP
             401 B Street Suite 1200
         3   San Diego, California 92101
             Telephone: ( 619) 231-0303
         4   Facsimile: (619) 231-4755
         5   Pro__pQ§ed Counsel for Debtor-in-Possession,
             CUKER INTERACTIVE, LLC
         6

         7
         8                        UNITED STATES BANKRUPTCY COURT
         9                        SOUTHERN DISTRICT OF CALIFORN:IA
        10   In re                                          CASE NO. 18-07363-LAl 1
        11   ·CUKER INTERACTIVE, LLC,                       DECLARATION OF DISINTEREST
                                                            OF MICHAEL D. BRESLAUER ON
        12                                                  BEHALF OF ffiMSELF AND THE
                                                            LAW FIRM OF SOLOMON WARD
        13                  Debtor in Possession.           SEIDENWURM & SMITH, LLP AS
                                                            COUNSEL FOR THE DEBTORMIN-
        14                                                  POSSESSIO~: CUKER
                                                            INTERACTivE, LLC
        15
        16                                                        [No hearing Required]
        17
        18           I, MICHAEL D. BRESLAUER, declare:
        19           1.     I am an attorney at law, duly licensed and qualified to practice before
        20   the United States Bankruptcy Court in the Central and Southern Districts of
        21   California.
        22           2.     I am a partner in the law firm of Solomon Ward Seidenwunn & Smith
        23   ("Solomon Ward" or the "Firm"), and am authorized to make this Declaration on
        24   behalf of Solomon Ward. The information contair>:ed in this declaration is of my
        25   own personal knowledge or derived from my review of the file in this case. This
        26   Declaration of Disinterest is provided pursuant to Bankruptcy Rule of Procedure
        27   2014.
        28




                                                                                                   Exhibit A
                                                                                                   Page 46
Case 18-07363-LA11         Filed 04/25/19        Entered 04/25/19 16:02:02        Doc 116     Pg. 54 of
                                                   84
      Case 8-07363-LAll              Filed 01/09/19   Entered 01/09/19 11:49:11    Doc 29-1   Pg. 2 of
                                                         5




         1            3.        The Debtor-in-Possession, Cuker Interactive, LLC ("Debtor") seeks to
         2   retain Solomon Ward by the accompanying Application to Employ Solomon Ward
         3   as Counsel, to represent it in this bankruptcy case, Case No. 11-10497-Bll. Prior to
         4   the filing, the Debtor provided Solomon Ward with,payment of $46,717.00 as and
         5   for (i) payment of all prepetition services rendered by the firm (ii) reimbursement
         6   for a chapter 11 filing fee and (iii) as a retainer and an advance against actual fees
         7   and costs to be incurred in the chapter 11 case. Following payment for items (i) and
         8   (ii) above, the balance of the retainer was placed into the firm's Client Trust account
         9   and the firm by its engagement agreement with the Debtor.
        10            4.        Pre-petition     Services    and    Payments.     Solomon     Ward's      initial
        11   engagement with the Debtor began in November 2018. Fees of $972.90 for legal
        12   services provided during the month of November were billed to Cuker and Cuker on
        13   December 10, 2018 paid the November invoice~ amount of $972.90 in full.
        14   Thereafter, fees were incurred in December 2018 in the sum of $4,876.00. On
        15   December 12, 2018, prior to the Petition Date, Solomon Ward received a payment
        16   of $46,702.00, and the firm applied such funds to cover fees and expenses of
        17   $4;876.00 incurred in December 2018 and up to the Petition Date of December 13,
        18   2018 and for the Chapter 11 filing fee of $1,717. These transactions have left
        19   Solomon Ward holding a retainer balance of $40,109.00, which remains in Solomon
        20   Ward's trust account as of the Petition Date. Except for the forgoing sums described
        21   in this paragraph, Solomon Ward has neither billed nor received any other sums
        22   from the Debtor. The source of the retainer was Cuker Interactive, LLC. Solomon
        23   Ward will comply with all appropriate Fee and Employment Guidelines in
        24   withdrawing funds from the retainer. The retainer is not a limit on the fees and costs
        25   to be charged by Solomon Ward.
        26            5.        Source of Retainer. I am informed, based on my conversations with the
        27   Debtor's representatives, that the retainer is the Deb~or's property from the Debtor's
        28


             P:01257161 :60665.001                              2


                                                                                                          Exhibit A
                                                                                                          Page 47
Case 18-07363-LA11         Filed 04/25/19        Entered 04/25/19 16:02:02         Doc 116    Pg. 55 of
                                                   84
      Case 8-07363-LAll              Filed 01/09/19   Entered 01/09/19 11:49.;11   Doc 29-1   Pg. 3 of
                                                         5



         1   own accounts.
         2            6.        Solomon Ward, its partners and its associates, are experienced in
         3   matters of bankruptcy, insolvency, corporate reorganization and debtor/creditor law
                                                                           to,.


         4   and in the representation of debtors, creditors, creditors' committees and trustees in
         5   cases under the Bankruptcy Code, and are well qualified to represent debtors,
         6   creditors, creditors' committees and trustees in such matters.
         7            7.        Solomon Ward has reviewed its database of clients and other related
         8   parties in order to determine whether Solomon Ward represents any creditor whose
         9   interests are adverse to Debtor. Except as describea'below, this effort revealed that
        10   Solomon Ward does currently not hold or represent any interest adverse to that of
        11   the Debtor's bankruptcy estate.
        12                      a.      Current Clients. The following individuals and entities are
        13   current clients of the firm regarding matters wholly· separate and distinct from
        14   Cuker or its affairs. In each instance, the Firm has obtained or will obtain a written
        15   waiver from such clients, providing that Solomon Ward will not undertake any
        16   matters on their behalf regarding Cuker Interactive, LLC or its affairs; conversely,
        17   should the need arise for Cuker Interactive, LLC to undertake action directly
        18   adverse to these entities, Cuker Interactive, LLC will engage the services of special
        19   counsel for such matters. These individuals and entities are: None.
        20                      b.      Former Clients. The following individuals and entities who are
        21   creditors or otherwise parties in interest in this Chapter 11 case are former clients
        22   of the firm on matters wholly unrelated to Cuker. Interactive, LLC or its affairs:
        23   None.
        24                      c.      Connections with Parties in Interest (Other Insolvency Cases).
        25   Solomon Ward has previously represented the interests of Debtors, Creditors
        26   Committees or Trustees in bankruptcy proceedings where the following entities who
        27   are parties in interest in the Debtor's estate have been creditors or parties in interest
        28


             P:01257161 :60665.001                              3


                                                                                                          Exhibit A
                                                                                                          Page 48
Case 18-07363-LA11         Filed 04/25/19        Entered 04/25/19 16:02:02        Doc 116    Pg. 56 of
                                                   84
      Case 8-07363-LA11              Filed 01/09/19   Entered 01/09/19 11:49:11   Doc 29-1   Pg. 4 of
                                                         5




         1   in such other unrelated estates. Except as through the Firm's representation of a
         2   Creditor's Committee, Soloinon Ward has never represented any of these entities:
         3 Jan-Pro, Wal-Mart Stores, Inc.
         4                      d.       Connections with Parties in interest (Other Connections).
         5   Certain of Solomon Ward's lawyers (or the Firm itself) have/has business, personal
         6   or financial relationships with the following parties in interest in this Chapter 11
         7   case. In each instance, those relationships are wholly unrelated to the Debtor or to
         8   this Chapter 11 case. Those other parties in interest are: Pillsbury Winthrop Shaw
         9   Pittman, LLP, TekWorks, Inc., Wal-Mart Stores, .Inc. and American Arbitration
        10   Association (AAA). With respect to the AAA, one or more of Firm's partners has
        11   previously appeared or currently does appear on the AAA list of available
        12   arbitrators, and one of the Firm's partners currently serves as a neutral arbitrator in a
        13   matter wholly unrelated to Cuker or any of its affairs.
        14            8.        Solomon Ward does not represent any clients regarding matters adverse
        15   to the estate, nor does the firm represent the estate with respect to matters adverse to
        16   current clients. Accordingly, notwithstanding the circumstances or connections set
        17   forth above, I believe that Solomon Ward is "disinterested" within the meaning of
        18   Bankruptcy Code section 101(14). Solomon Ward does not have any other
                                                                           ,
        19   connections with the Debtor, creditors, any other party-in-interest, their respective
        20   attorneys and accountants, the United States Trustee, or any person employed in the
        21   Office of the United States Trustee.
        22            9.        Neither I, Solomon Ward, nor its members or associates have any pre-
        23   petition claims against the Debtor's bankruptcy e~tate. I believe the Debtor has
        24   satisfied all its pre-petition obligations owed to Solomon Ward by payments made in
        25   the ordinary course of its business and according to the business terms between the
        26   Firm and the Debtor.
        27
        28


             P:01257161 :60665.001                              4


                                                                                                         Exhibit A
                                                                                                         Page 49
Case 18-07363-LA11          Filed 04/25/19       Entered 04/25/19 16:02:02        Doc 116    Pg. 57 of
                                                   84
      Case 8-07363-LAll              Filed 01/09/19   Entered 01/09/19 11:49:11   Doc 29-1   Pg. 5 of
                                                            5




         1            10.      No agreement or understanding exists between Solomon Ward and
         2   Debtor for the sharing of compensation to be received for services rendered in or in
         3   connection with this matter.
         4            11.       I am familiar with the Bankruptcy Code and the Bankruptcy Rules, the
         5   Local Rules, and the United States Trustee Guides and Notices, and shall comply
         6   with them.
         7            I declare under penalty of perjury under the laws of the State of California
         8   and the United States of America that the foregCJi;hffis- :tie           .and oorre.ot and this
         9   declaration is executed on the           gth   day
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


             P:01257161 :60665.001                                5


                                                                                                         Exhibit A
                                                                                                         Page 50
Case 18-07363-LA11                Filed 04/25/19            Entered 04/25/19 16:02:02             Doc 116          Pg. 58 of
                                                              84
           Case 18-07363-LAll               Filed 01/23/19         Entered 01/24/19 14:56:50.
  CSD 1001A (11/15/04]
  Name, Address, Telephone No.       &   I.D. No.
  Michael O. Breslauer, Esq. SBN 110259
  Solomon Ward Seidenwurm & Smith, LLP
  401 B Street, Suite 1200
  San Diego, California 92101
  Telephone (619) 231-0303
  mbreslauer@swsslaw.com
  Attorneys for Debtor-In-Possession Cuker Interactive, LLC


                UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF CALIFORNIA
            325 West "F" Street, San Diego, California 92101-6991

  In Re.
  Cuker Interactive, LLC,
                                                                                   BANKRUPTCY NO . 18-07363-LA11

                                                                                   Date of ·Hearing:    n/a
                                                                                   Time of Hearing: n/a
                                                                         Debtor.   Name of Judge: Louise      DeCarl Adler


  ORDER ON EX PARTE APPLICATION TO EMPLOY SOLOMON WARD SEIDENWURM & SMITH,
   LLP AS GENERAL COUNSEL FOR DEBTOR-IN-POSSESSION, CUKER INTERACTIVE, LLC


           IT IS ORDERED THAT the relief sought as set forth on the continuation pages attached and numbered two (2) through

  6 with exhibits, if any, for a total of Z pages, is granted. Motion/Application Docket Entry No. 29

  II

  II

  II

  II

  II

  II

  DATED:          January 23, 2019


  Signature by the attorney constitutes a certification under
  Fed. R. of Bankr. P. 9011 that the relief in the order is the relief
  granted by the court.

  Submitted by:
  SOLOMON WARD SEIDENWURM & SMITH,
  LLP
  (Firm name)

  By: Isl Michael D. Breslauer
      Attorney for IZI Movant D Respondent
      Debtor-In-Possession Cuker Interactive, LLC
                                                                                                                    American LegalNet, Inc.
P:01114488-2:60627 .002 CSD 1001A                                                                                   www.USCourtForms.com




                                                                                                                                        Exhibit A
                                                                                                                                        Page 51
Case 18-07363-LA11             Filed 04/25/19         Entered 04/25/19 16:02:02               Doc 116        Pg. 59 of
                                                        84
         Case 18-07363-LAll            Filed 01/23/19      Entered 01/24/19 14:56:50           Doc 44      Pg. 2 of 2
  CSD   lOOlA [11/15/04)      (Page 2)
  ORDER ON EX PARTE APPLICATION TO EMPLOY SOLOMON WARD SEIDENWURM & SMITH, LLP AS GENERAL
  COUNSEL FOR DEBTOR-IN-POSSESSION, CUKER INTERACTIVE, LLC
  DEBTOR: Cuker Interactive, LLC                                                        CASE NO: 18-07363-LA11



  Upon the foregoing Ex Parte Application to Employ Solomon Ward Seidenwurm & Smith ("Solomon Ward") as Attorneys
  for Debtor-In-Possession Cuker Interactive, LLC ("Debtor''), praying for approval of the employment of Solomon Ward as
  its attorney herein and upon the Declaration of Disinterest: and it appearing that no hearing on said application need to be
  given; and the Court being satisfied that said attorneys hold and represent no interest adverse to the individual creditors
  herein, the Debtor or the estate of the Debtor, and that the employment of said attorneys is necessary for Debtor     to
  employ attorneys skilled in bankruptcy law and that Solomon Ward is such a firm, and that Solomon Ward represents no
  adverse interest which would prohibit or impair the employment of the firm and that the employment of Solomon Ward is
  in the best interest of this estate; and good cause otherwise appearing;

  IT IS HEREBY ORDERED:

  1. That consistent with the terms set forth in the Ex Parte Application to Employ Seilomon Ward as Attorneys for Cuker
  Interactive, LLC and the Declaration of Disinterest in Support thereof, Cuker Interactive, LLC is authorized to employ
  Solomon Ward as general Chapter 11 counsel for the Debtor, effective as of December 13, 2018.

  2. That any fees paid to Solomon Ward in connection with this proceeding are subject to approval of this court: and that
  no compensation will be paid by the Debtor or any other person or entity for services rendered to the estate, or by the
  Chapter 11 trustee, except upon application and bankruptcy court approval.

  IT IS SO ORDERED.




                                                                                                              American LegalNel, Inc.
P:01114488-2:60627,002 CSD lOOlA                                                                              www.USCourtForms.com

                                                                           Signed by Judge Louise DeCarl Adler January 23, 2019


                                                                                                                                  Exhibit A
                                                                                                                                  Page 52
Case 18-07363-LA11   Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116   Pg. 60 of
                                        84




                     EXHIBITB
  Case 18-07363-LA11            Filed 04/25/19      Entered 04/25/19 16:02:02                                                                           Doc 116                        Pg. 61 of
                                                      84


Solotnon                     Solomon
                             Ward
                                                                              401 B Street, Suite 1200, San Diego, CA 92101

   Ward                      Seidenwmm &
                             Smith LLP
                                                                                            (o) 619.231.0303 (f) 619.231.4755
                                                                                 EIN XX-XXXXXXX accounting@swsslaw.com
                                                               Online Credit Card Payments Accepted @ www.swsslaw.com
         Attorneys at Law




       Cuker Interactive, LLC
       600 Anton Blvd. Ste. 1350                                                                                                                                    Matter ID: 60665-001
       Costa Mesa, CA 92626


       Matter: Chapter 11 Bankruptcy
       Legal Services Rendered Through 12/31/2018




                                                                          Fees ,......... ...........................................................
                                                    ............................................                                                             .........................................      ..................................... ,.. ,.......

Date                  Description                                                                                                                               Hours                                     Amount
12/14/18      MDB     Preparation and research with client and staff                                                                                                 1.50                                 690.00
12/14/18      MDB     Conference call with clients to discuss next steps and game plan for                                                                           0.70                                 322.00
                      first day and first week issues (.4); telephone conference with D.
                      Wolfs partner to discuss coordination regarding ongoing litigation
                      matters (.3)
12/14/18      MDB     Telephone conference with B. Worthington regarding Henry suit and                                                                              0.90                                 414.00
                      Pillsbury arbitration (.3); exchange emails with B. Worthington
                      regarding same (.2); lengthy conversation with A. Atalla regarding
                      strategy in dealing with appellate counsel and status of appeals (.4)
12/17/18      MDB     Telephone conference with U.S. Trustee's counsel regarding first                                                                               2.40                                1,104.00
                      day issues and related matters (.3); telephone conference with
                      clients regarding to do list, preparation of schedules, employment of
                      counsel, and general triage for Chapter 11 case (.5); research
                      regarding application of automatic stay to appellate matters (.6);
                      email to clients regarding same (.3); research regarding application
                      of Section 502(b)(4) for treatment of creditor's claims (.7)
12/18/18      WAF      Conduct UCC search                                                                                                                             0.30                                 49.50
12/18/18      MDB     Complete research regarding imposition of automatic stay and                                                                                   2.10                                 966.00
                      disaggregation principles in evaluating reach of stay in multi-party,
                      multi- claim litigation (1.0); several telephone conferences with A
                      Atalla regarding operational issues as well as game plan with
                      respect to multiple counsel (.8); exchange emails with D. Wolf (.3)
12/19/18      MDB      Telephone conference with USTs attorney (.3); exchange emails                                                                                  0.90                                414.00
                       regarding administrative matters with Debtor's staff (.6)
12/20/18      MDB      Telephone conference with D. Wolf regarding Henry suit (.6); draft                                                                            2.20                                1,012.00
                       Declaration for Adel Atalla and Notice of Intended Action regarding
                       insider compensation (1.6)
12/21/18      MDB     Draft, review and revise declaration; finalize for filing and finalize                                                                          0.70                                322.00
                      notice of intended action to pay insiders (.5); telephone conference
                      with A Atalla (.2)
   Case 18-07363-LA11           Filed 04/25/19                                                                     Entered 04/25/19 16:02:02                                                                                                  Doc 116       Pg. 62 of
                                                                                                                     84

                               Solomon Ward Seidenwurm & Smith, LLP

                                                                                                                                                                                                                                                                    Page 2
Cuker Interactive, LLC
Matter: Chapter 11 Bankruptcy                                                                                                                                                                                                                         Matter ID: 60665-001


 12/24/18    MDB     Telephone conference with A Atalla regarding operational issues                                                                                                                                                                     0.20     92.00
                     and Arkansas litigation
 12/26/18    MDB     Prepare for and conduct meeting with D. Wolf, A Cuker and A                                                                                                                                                                         2.70   1,242.00
                     Atalla regarding strategy involving various litigation matters (1.4);
                     review and edit proposed schedules and statement of financial
                     affairs (.8); exchange emails with client regarding same and priority
                     tax claims (.5)
 12/27/18    MDB     Several telephone conferences with A Cuker and A Atalla regarding                                                                                                                                                                 2.00      920.00
                     current operations and ongoing litigation matters (.8); review and
                     finalize all schedules and statement of financial affairs for filing (1.0);
                     revisions regarding same (.2)                                  ··
 12/28/18    MDB     Telephone conference with special counsel (.4); telephone                                                                                                                                                                           1.90    874.00
                     conference with H. Rosing (.2); emails with clients (.2); telephone
                     conference with L. O'Brien regarding schedules and statement of
                     financial affairs issues and reporting requirements (1.1)

                                                                                                                                                                                                                                         Total Fees   18.50     8,421.50
                                 ................ ,............................................................................................... ,................................................................................ .
                                    ... . .......,.                    , ....... .summary of . _Fees....................... . .............. •

                                                                                                                                                                                                                         Hours                Rate/Hour         Amount
 MDB    Michael D. Breslauer                                                                             Partner                                                                                                            18.20                460.00         8,372.00
 WAF    Wade A Fisher                                                                                    Paralegal                                                                                                               0.30             165.00          49.50
                                                                                                         Totals                                                                                                             18.50                               8,421.50

                                                                                        ........................................                                      ...................................
                                                                                                                                   Costs

             Description                                                                                                                                                                                                                                        Amount
             Document Production                                                                                                                                                                                                                                   21.45
             Pacer U.S. Court Electronic Search                                                                                                                                                                                                                    31.90


                                                                                                                                                                                                                                           Total Costs             53.35
                                                                                                                                   Total Fees and Costs                                                                                                         8,474.85
  Case 18-07363-LA11            Filed 04/25/19      Entered 04/25/19 16:02:02        Doc 116   Pg. 63 of
                                                      84

4/25/2019 10: 02:49 AM                                                                                     Page 1




Matter ID: 60665-001
Matter: Chapter 11 Bankruptcy

Originating Atty:         MOB
Billing Atty:             MOB
Supervising Atty:         MOB


Cuker Interactive, LLC
Attn: Adel Atalla
5600 Avenida Encinas #175
Carlsbad, CA 92008



Date                     Description                                                   Hours          Amount

01/02/19      MOB        Lengthy email letter/status report to client (.7);             1.00           475.00
                         telephone conference with SDGE staff regarding
                         adequate protection deposit (.2); telephone
                         conference with Cuker CFO (.1)
01/03/19       MOB       Draft, review and revise notice of secured creditors           0.40           190.00
                         consent of use of cash collateral (.2); email regarding
                         same (.2)
01/07/19       MOB       Review amendments to schedules and statement of                0.20               95.00
                         financial affairs
01/08/19       MOB       Conference call with A. Atalla and A. Cuker regarding          1.70           807.50
                         open items and preparation for United States Trustee
                         meeting (.7); exchange emails regarding extension of
                         time to respond to NOIA (.3); review and revise
                         application for employment and declaration of
                         disinterest (.7)
01/09/19       MOB       Meeting with A. Atalla to prepare for and attend United        1.70           807.50
                         States Trustee meeting (1.3); follow up work and
                         instructions to staff (.4)
01/10/19       MOB       Attention to remaining open items in anticipation of           0.30           142.50
                         341(a) exam
01/11/19       MOB       Attention to action filed in Washington DC and order           0.40           190.00
                         entered in potential violation of the stay (.2); email
                         regarding same (.2)
01/14/19       MOB       Telephone conference with A. Atalla to discuss                 1.10           522.50
                         strategy on various open items; preparation for 341(a)
                         meeting of creditors (.3); amendment of schedules
                         (.2); discuss possibility for pursuit of an expanse of
                         stay under 362(a) (.4); review and revise amendments
                         to schedules and statement of financial affairs (.2)
01/15/19       MOB       Prepare draft of A. Atalla declaration regarding reply in      2.20          1,045.00
                         support of NOIA to pay insiders (.6); attention to
                         amendments of schedules and statement of financial
  Case 18-07363-LA11            Filed 04/25/19         Entered 04/25/19 16:02:02             Doc 116   Pg. 64 of
                                                         84

4/25/2019 10:02:49 AM                         ··~(;.iiiiW;'f?:RE{~~Jµm;.~~; /'.~:i,1 \;:·i
                                                                                 1
                                                                                      1
                                                                                                                   Page 2



Matter ID: 60665-001
Matter: Chapter 11 Bankruptcy

Date                    Description                                                            Hours          Amount

                        affairs (.3); several telephone conferences with A
                        Atalla (.6); draft reply brief re NOIA to pay insider
                        salaries (.7)
01/16/19      MDB       Prepare for/attend 341 (a) first meeting                                3.00         1,425.00
01/17/19      MDB       Review declaration and finalize brief in connection                     1.60           760.00
                        with insider salary motion and response (1.0);
                        telephone conference with A Cuker regarding general
                        administration and notice to customers (.6)
01/18/19      MDB       Exchange emails with creditor's attorney in Virginia                    1.00           475.00
                        regarding filing of papers in violation of the automatic
                        stay (.5); filing of debtor's responsive declaration in
                        opposition regarding insider salaries (.5)
01/23/19      MDB       Exchange emails and telephone conference with M.                        2.00           950.00
                        Walker regarding salary request for insiders (.4);
                        telephone conference with A Atalla regarding same
                        (.4); review and revise motions for retention of special
                        counsel and post-petition unsecured borrowing (1.2)
01/24/19      MDB       Telephone conference with A Atalla regarding ongoing                    0.60           285.00
                        issues with insider salaries (.2); telephone conference
                        and email exchange with M. Walker regarding
                        stipulation for 90 day continuance regarding insider
                        salaries (.4)
01/25/19      MDB       Additional telephone conferences and email                              1.00           475.00
                        exchanges regarding insider salaries (.8); telephone
                        conference and emails with M. Walker regarding
                        insider salaries (.2)
01/28/19      MDB       Telephone conference with A Atalla regarding salary                     1.10           522.50
                        motion (.3); negotiate and finalize stipulation for
                        interim payment of insider salaries (.6); telephone
                        conference with J. Dabbieri regarding terms of special
                        counsel retention (.2)
01/29/19      MDB       Telephone conference with D. Ortiz regarding 90 day                     0.40           190.00
                        profit and loss questions (.2); attention to OST
                        regarding employment of special appellate counsel (.2)
01/30/19      MDB       Attention to insider salaries (.2); telephone conference                1.50           712.50
                        with court (.1 ); telephone conference with A Atalla and
                        payment history and necessity for augmenting the
                        record (.2); draft second supplemental declaration of ,
                        Adel Atalla (.6); revise and amend court order
                        regarding payment of insider salaries (.4)
01/31/19      MDB       Telephone conference to discuss salary changes to                       0.50           237.50
                        declaration (.1 ); review and revise declaration for
                        salary request (.2); telephone conference with M.
  Case 18-07363-LA11            Filed 04/25/19      Entered 04/25/19 16:02:02        Doc 116   Pg. 65 of
                                                      84

4/25/2019 10:02:49 AM                           ';1\~r;:~.t~J;,#~,f~,~;~flfr;/l,)4                         Page 3



Matter ID: 60665-001
Matter: Chapter 11 Bankruptcy

Date                    Description                                                    Hours          Amount

                        Walker regarding same (.2)
02/04/19      MDB       Exchange emails with clients                                    0.20               95.00
02/07/19      MDB       Telephone conference with potential appellate counsel           0.80           380.00
                        regarding HLF matter (M. Lehman) (.6); discussion
                        and analysis regarding potential time triggering dates
                        for filing notices of appeal; email to M. Lehman
                        regarding same (.2)
02/08/19      MDB       Lengthy email exchange regarding status of claims               1.30           617.50
                        against and by HLF (.7); follow on telephone
                        conference with A. Cuker regarding strategy to employ
                        (.2); telephone conference with client regarding same
                        (.4)
02/11/19      MDB       Attention to absence of opposition; telephone                   0.50           237.50
                        conference with A. Cuker to discuss strategy (.3);
                        exchange emails with A. Atalla; email to Robins
                        Kaplan (.2)
02/13/19      MDB       Telephone conference with A. Atalla regarding general           0.80           380.00
                        status and Henry Law Firm (.2); draft status report for
                        filing (.6)
02/15/19      MDB       Lengthy telephone conference with A. Atalla regarding           0.60           285.00
                        operating report requirements (.4); email exchange
                        with special counsel (.2)
02/20/19      MDB       Telephone conference with A. Atalla (.1); review                0.30           142.50
                        operating report; finalize for filing (.2)
02/21/19      MDB       Prepare for and attend status conference on Chapter             1.20           570.00
                        11 case (1.0); discussion with D. Ortiz regarding
                        operating report questions (.2)
02/26/19      MDB       Review and revise ex parte request for claims bar date          0.30           142.50
02/27/19      MDB       Email to clients; attention to ex parte application to set      0.20               95.00
                        claims bar date
02/28/19      MDB       review correspondence from M. Walker regarding                  0.10               47.50
                        request for information
03/04/19      MDB       Telephone conference with A. Atalla regarding                   1.00           475.00
                        strategy and issues regarding continued 341(a)
                        meeting of creditors and operational questions (.9);
                        email to D. Ortiz regarding request for information (.1),
03/05/19      MDB       Finalize amended order regarding the automatic stay             2.30         1,092.50
                        (.2); prepare for and attend continued 341(a) meeting;
                        meeting with A. Atalla (2.1)
03/07/19      MDB       Attention to emails; exchange emails with clients               0.20               95.00
03/11/19      MDB       Review correspondence from M. Walker; exchange                  0.80           380.00
  Case 18-07363-LA11           Filed 04/25/19           Entered 04/25/19 16:02:02          Doc 116   Pg. 66 of
                                                          84

4/25/2019 10:02:49 AM                       {:\/·   '!;,?~~iPR~fta1µ~:~~;~i:y;:~1r,,1;,i                         Page 4



Matter ID: 60665-001
Matter: Chapter 11 Bankruptcy

Date                    DescriQtion                                                          Hours          Amount

                        emails regarding same (2); email to clients regarding
                        needs for upcoming salary motion hearing (.2);
                        attention to issues regarding modification of automatic,,
                        stay (.1 ); telephone conference with HLF's Arkansas
                        counsel (.2); review emails from A. Atalla regarding ad
                        spend billing (.1)
03/13/19      MOB       Exchange emails with clients regarding Chapter 11                     0.50           237.50
                        game plan and necessity for judicial estoppel
                        argument flush out (.3); review settlement
                        correspondence from M. Walker (.1 ); emails with
                        client regarding same (.1)
03/15/19      MOB       Review Arkansas docket regarding instances of use                     0.60           285.00
                        of judicial estoppel; email memo to client
03/18/19      MOB       Telephone conference with prospective counsel                         0.30           142.50
                        regarding potential attorney malpractice claims
03/19/19      MOB       Telephone conference with prospective counsel                         0.80           380.00
                        (attorney malpractice) (.4); emails with clients;
                        prepare order regarding attorneys' fees (.2); prepare
                        order regarding relief from stay (.2)
03/20/19      MOB       Lengthy telephone conference with proposed outside                    1.30           617.50
                        consultant regarding attorney malpractice claims (.8);
                        emails regarding same (.2); telephone conference
                        with A. Atalla regarding need for expert evaluation and
                        regarding February MOR (.1); review MOR and
                        process for filing (.2)
03/21/19      MOB       Lengthy telephone conference with A. Atalla regarding                 0.90           427.50
                        strategy, plan and issues in special counsel's
                        retention and AK lawsuit and operating report (.6);
                        exchange emails (.2); exchange emails with M.
                        Walker regarding salary issues (.1)
03/22/19      MOB       Attention to and exchange emails with A. Atalla                       0.30           142.50
                        regarding employee information and requested
                        information for Pillsbury's requests
03/25/19      MOB       Emails with A. Atalla (.3); review data and information               1.40           665.00
                        provided regarding prior salary history and P. Atalla's
                        and Cuker's funding to company (.3); briefly review
                        time line and email from M. Walker (.2); respond to
                        email from M. Walker regarding judicial estoppel (.6)
03/26/19      MOB       Emails with M. Walker regarding applicability of judicial             0.80           380.00
                        estoppel (.2); attention to necessity for exclusivity and
                        lease assumption motions; emails with client
                        regarding same (.6)
03/27/19      MOB       Review email correspondence from M. Walker                            0.60           285.00
  Case 18-07363-LA11            Filed 04/25/19     Entered 04/25/19 16:02:02           Doc 116       Pg. 67 of
                                                     84

4/25/2019 10: 02:49 AM                                                                                           Page 5



Matter ID: 60665-001
Matter: Chapter 11 Bankruptcy

                         Description                                                                        Amount

                         regarding interim plan proposal (.2); review salary
                         information (.2); email exchange with clients regarding
                         salary information (.2)
03/29/19      MOB        Lengthy telephone conference with A. Atalla (.8);                    2.20          1,045.00
                         discussion regarding background for MSJ defense;
                         conference call with MSJ counsel in Arkansas (.5);
                         exchange emails with M. Walker regarding salary
                         motion and related materials (.2); separate telephone
                         conference with A. Atalla regarding salary for insiders
                         (.2); assemble information regarding insiders' loan
                         advances (.4); email to M. Walker regarding same (.1)

                                                                  Total Fees:                42.00        19,950.00




Timekeeper                                                       Hours                Rate                  Amount
MOB     Michael D. Breslauer                                     42.00              475.00                 19,950.00

                                   Total Fees:                   42.00                                     19,950.00




Date                      Description/Payee                                                                 Amount
01/31/19                  Credit Card; CA SECOFSTATE UCCSERVICES;                                                24.00
                          California Bank & Trust
01/31/19                  Credit Card ; COURTS/USBC-CA-S; California                                             62.00
                          Bank & Trust
01/31/19                  Credit Card ; COURTS/USBC-CA-S; California                                             31.00
                          Bank & Trust
02/28/19                  Credit Card; USBC; California Bank & Trust                                          31.00
                          Document Production                                                                222.00
                          Pacer U.S. Court Electronic Search                                                 198.80

                                                                                   Total Costs:              568.80
  Case 18-07363-LA11               Filed 04/25/19     Entered 04/25/19 16:02:02        Doc 116    Pg. 68 of
                                                        84

4/25/2019 10:02:49 AM                                                                                         Page 6



Matter ID: 60665-001
Matter: Chapter 11 Bankruptcy


              Last Invoice Date:           12/31/18                  Total Current Period:             20,518.80
          Last Payment Date:               12/31/18                                   Interest:               78.55
      Last Payment Amount:                 1,717.00                  Previous Balance Due:              9,425.65
                                                                                Balance Due:           30,023.00
                                                                                Trust Balance:         40,109.00
                                                                  Advance Deposit Balance:                     0.00




                                   0-30             31-60            61-90                  91+       Total Due
 Fees                              0.00               0.00             0.00            9,387.50        9,387.50
 Costs                             0.00               0.00             0.00               38.15           38.15
     Totals                        0.00               0.00             0.00            9,425.65        9,425.65




                    Bill           Hold WIP         Adjust       Trust            Other           HOLD STMT

  Fees

  Costs




                 Billing Instructions                                      Internal Comments
DO NOT finalize.                                             DO NOT finalize.

Keep inWIP.                                                  Keep inWIP.
   Case 18-07363-LA11           Filed 04/25/19         Entered 04/25/19 16:02:02                                                                                            Doc 116                                                    Pg. 69 of
                                                         84


Solomon                      Solomon
                             Ward
                                                                             401 B Street, Suite 1200, San Diego, CA 92101

   Ward                      Seidenwurm
                             Smith LLP
                                            &
                                                                                           (o) 619.231.0303 (f) 619.231.4755
                                                                                EIN XX-XXXXXXX accounting@swsslaw.com
                                                              Online Credit Card Payments Accepted @ www.swsslaw.com
         Attorneys at Law




       Cuker Interactive, LLC
       600 Anton Blvd. Ste. 1350                                                                                                                                                                                      Matter ID: 60665-002
       Costa Mesa, CA 92626


       Matter: Litigation/Appeals
       Legal Services Rendered Through 12/31/2018




                                                                  Fees

Date                   Description                                                                                                                                                                                Hours                                             Amount
12/14/18      MOB      Lengthy conversation with E. Magnusson regarding status of 8th                                                                                                                                  0.70                                          322.00
                       Circuit appeal
12/17/18      MOB      Exchange emails with 8th Circuit counsel (.2); telephone conference                                                                                                                             0.40                                           184.00
                       with S. Gauthier regarding employment of circuit counsel (.2)
12/18/18      MOB      Email exchange with 8th Circuit appellate counsel (.2); telephone                                                                                                                               0.50                                          230.00
                       conference with H. Hashem (.3)
12/19/18      MOB      Exchange emails with counsel for Robins Kaplan                                                                                                                                                  0.30                                           138.00
12/20/18      MOB      Several telephone conferences with clients regarding state court                                                                                                                                 1.30                                         598.00
                       litigation and continued prosecution of 8th Circuit appeal and district
                       court case (.8); telephone conference with S. Gauthier regarding
                       continued representation (.3); telephone conference with clients
                       regarding same (.2)

12/28/18      MOB      Emails with S. Gauthier regarding Robins Kaplan special counsel                                                                                                                                 0.40                                           184.00
                       role

                                                                                                                                             Total Fees:                                                               3.60                                    1,656.00
                                                                                           ................ ,........................,.............. ,.... ,....,,,,,,,.,.........,.. ,..................,., ........ ., .. ,...,..................................,............................. ..
                                                   S.u~r,n~.r,:y·_pf·fees......,.. .......................................

                                                                                                                      Hours.                                                Rate/Hour                                                                      Amount
MOB     Michael 0. Breslauer                       Partner                                                                     3.60                                                           460.00                                                          1,656.00
                                                   Totals




P:01283247:60665.001
    Case 18-07363-LA11         Filed 04/25/19   Entered 04/25/19 16:02:02     Doc 116    Pg. 70 of
                                                  84

                              Solomon Ward Seidenwurm & Smith, LLP

                                                                                                  Page 2
Cuker Interactive, LLC
Matter: Litigation/Appeals                                                           Matter ID: 60665-002




                                                  Costs

              Description                                                                    Amount


                                                                          Total Costs:            0
                                                  Total Fees and Costs:                       1,656.00




       P:01283247:60665.001
   Case 18-07363-LA11           Filed 04/25/19      Entered 04/25/19 16:02:02      Doc 116   Pg. 71 of
                                                      84

4/24/2019 11:44:37 AM                                                                                    Page 1




Matter ID: 60665-002
Matter: Litigation/Appeals

Originating Atty:         MOB
Billing Atty:             MOB
Supervising Atty:         MOB


Cuker Interactive, LLC
Attn: Adel Atalla
5600 Avenida Encinas #175
Carlsbad, CA 92008



Date                    Description                                                 Hours           Amount
01/02/19      MOB       Telephone conference with 8th Circuit counsel                 0.30           142.50
01/03/19      MOB       Exchange emails regarding Robins Kaplan's                     0.60           285.00
                        engagement (.3); discussion online regarding terms of
                        continued engagement (.3)
01/07/19      MOB       Lengthy telephone conference with A. Atalla to                0.80           380.00
                        discuss provision of additional information and
                        prospects for resolution of outstanding issues with 8th
                        Circuit counsel (.6); review and revise application for
                        employment (.2)
01/11/19      MOB       Review Robins Kaplan's proposal; email to clients             0.10               47.50
                        regarding same
01/12/19      MOB       Review correspondence from Robins Kaplan (.3);                0.50           237.50
                        email exchange with client regarding Robins Kaplan
                        employment (.2)
01/14/19      MOB       Review Robins Kaplan engagement agreement (.2);               1.50           712.50
                        brief telephone conference with S. Gautier regarding
                        continued employment (.2); draft, review and revise
                        debtor's application for employment of special
                        appellate counsel (1.2)
01/21/19      MOB       Review and revise application to employ Robins                1.20           570.00
                        Kaplan
01/22/19      MOB       Telephone conference with S. Gautier regarding terms          0.30           142.50
                        of special counsel engagement
01/24/19      MOB       Continued attention to motions for authority to hire          1.20           570.00
                        Robins Kaplan and for post-petition borrowing
01/25/19      MOB       Finalize brief and motion for authority to hire special       2.30         1,092.50
                        counsel and borrowing (.7); telephone conference with
                        A. Atalla regarding same and strategy (.3); revise brief
                        per E. Magnuson (.2); revise declarations (.3); finalize
                        motion for authority to hire Robins Kaplan (.8)
01/28/19      MOB       Draft and finalize application for order shortening time      0.50           237.50
   Case 18-07363-LA11             Filed 04/25/19      Entered 04/25/19 16:02:02         Doc 116       Pg. 72 of
                                                        84

4/24/2019 11: 44: 37 AM                                                                                           Page 2



Matter ID: 60665-002
Matter: Litigation/Appeals

Date                      Description                                                                        Amount
                          and hiring motion for Robins Kaplan
01/30/19       MDB        Attention to finalization of motions to approve Robins               0.30           142.50
                          Kaplan employment and borrowing
02/07/19       MDB        Telephone conference with D. Ortiz regarding                         0.30           142.50
                          employment of Robins Kaplan and answer questions
                          regarding application
02/08/19       MDB        Telephone conference with appellate counsel                         0.30            142.50
                          regarding trigger issues for appeal deadlines
02/12/19       MDB        Attention to court's tentative; telephone conference                0.20                95.00
                          with D. Ortiz
02/13/19       MDB        Several telephone conferences with D. Ortiz regarding               0.90            427.50
                          form of order (.3); draft order approving special
                          counsel retention (.6)
02/14/19       MDB        Prepare for and attend hearing regarding employment                  1.20           570.00
                          of Robins Kaplan as special counsel (1.1 ); emails to
                          clients and interested parties regarding results (.1)
02/15/19       MDB        Attention to entry of order for appointment of Robins &              0.10               47.50
                          Kaplan
02/21/19       MDB        Emails with 8th Circuit appellate team regarding                     0.30           142.50
                          automatic stay issues
03/04/19       MDB        Review, revise and finalize motion to approve                       0.60            285.00
                          stipulation for 8th Circuit appeals; draft order; emails
                          with clients and interest parties

                                                                     Total Fees:              13.50         6,412.50




Timekeeper                                                          Hours             Rate                   Amount
MOB     Michael D. Breslauer                                         13.50           475.00                 6,412.50

                                     Total Fees:                     13.50                                   6,412.50
  Case 18-07363-LA11               Filed 04/25/19     Entered 04/25/19 16:02:02    Doc 116      Pg. 73 of
                                                        84

4/24/2019 11:44:37 AM                                                                                       Page 3



Matter ID: 60665-002
Matter: Litigation/Appeals


              Last Invoice Date:          12/31/18                  Total Curr,ent Period:            6,412.50
          Last Payment Date:               12/31/18                               Interest:                 5.88
      Last Payment Amount:                4,876.00                  Previous Balance Due:               705.20
                                                                            Balance Due:              7,123.58
                                                                            Trust Balance:                  0.00
                                                                 Advance Deposit Balance:                    0.00




                                   0-30             31-60           61-90                           Total Due
  Fees                             0.00               0.00           0.00             705.20          705.20
     Totals                        0.00               0.00           0.00             705.20          705.20




                    Bill           Hold WIP         Adjust      Trust         Other            HOLD STMT

  Fees

  Costs




                 Billing Instructions                                    Internal Comments
Do not bill until Wendy says so
  Case 18-07363-LA11            Filed 04/25/19       Entered 04/25/19 16:02:02        Doc 116   Pg. 74 of
                                                       84

4/24/2019 11:45:42 AM                                                                                       Page 1




Matter ID: 60665-003
Matter: Relief from Stay

Originating Atty:        MOB
Billing Atty:            MOB
Supervising Atty:        MOB


Cuker Interactive, LLC
Attn: Adel Atalla
5600 Avenida Encinas #175
Carlsbad, CA 92008



Date                    Description                                                     Hours          Amount

01/08/19      MOB       Review HLF's motion for relief from stay                         1.00           475.00
01/09/19      MOB       Telephone conference with J. Dabbieri regarding relief.          0.20               95.00
                        from stay motion
01/10/19      PT        Research re "breathing spell"                                    1.00           265.00
01/10/19      MOB       Telephone conference with A. Cuker; review issues                0.30           142.50
                        relating to relief from stay request
01/14/19      MTA       Office conference with M. Breslauer re status of case;           0.60           165.00
                        filings in bankruptcy; and motion to lift stay for
                        purposes of drafting opposition to lift stay.
01/14/19      MTA       Review and analyze client documents re bankruptcy                0.80           220.00
                        filing; motion to lift stay; documents filed in support of
                        motion for purposes of drafting opposition to motion to
                        lift stay.
01/14/19      MOB       Analyze and dissect issues in connection with Henry              1.00           475.00
                        Law Firm's RFS Motion (.2); review work product of
                        associate research regarding Chapter 11 as
                        providing a "breathing spell" (.6); instructions to
                        associate regarding briefing (.2)
01/14/19      MOB       Analyze and dissect issues in connection with Henry              1.40           665.00
                        Law Firm's RFS Motion (.7); review work product of
                        associates research regarding Chapter 11 as
                        providing a "breathing spell" (.4); instructions to
                        associate regarding briefing (.3)
01/16/19      MTA       Review and analyze statutory and case law re                     2.40           660.00
                        fundamental purpose of the automatic stay (.4); scope
                        of burden to lift an automatic stay; purpose of stay is
                        to afford the debtor a breathing spell (.2); and factual
                        patterns that lead to a denial of relief from stay (1.8)
01/16/19      MTA       Strategize and prepare to draft opposition to motion             0.90           247.50
                        requesting relief from stay filed by Henry Law Firm
                        (.8); importance of breathing spell; relief from litigation
   Case 18-07363-LA11            Filed 04/25/19         Entered 04/25/19 16:02:02             Doc 116   Pg. 75 of
                                                          84

4/24/2019 11 :45:42 AM
                                             ttr~i:td3 ,;\~fr'.IJ~R;SF'3Jg~~~ft',i l~,i~(;]                         Page 2



Matter ID: 60665-003
Matter: Relief from Stay

Date                     Descri(2tion                                                           Hours          Amount
                         is purpose of bankruptcy (.1)
01/16/19       MTA       Draft opposition to Henry Law Firm Motion for Relief                    2.50           687.50
                         From Stay.
01/17/19       MOB       Prepare declaration in response to motion for relief                    1.70           807.50
                         from stay
01/17/19       MTA       Revise draft brief opposing Henry Law Firm requested                    1.00           275.00
                         relief from automatic stay and breathing spell afforded
                         by the automatic stay.
01/18/19      MOB        Revised opposition brief; finalize brief and declaration                3.50         1,662.50
                         for filing deadline; several telephone conferences with
                         A Atalla declaration and opposition
01/21/19       MOB       Revise brief; review and revise same; telephone                         1.40           665.00
                         conference with A Atalla
01/22/19       MOB       Finalize opposition to Henry Law Firm's motion for                      1.30           617.50
                         relief from stay (.5); revise declaration (.3); telephone
                         conference with A Atalla regarding declaration and
                         strategy (.3); create Form 1161 in support of
                         opposition to relief from stay (.2)
01/29/19       MOB       Telephone conference with A Atalla regarding Henry                      0.30           142.50
                         Law Firm and relief from stay issues
01/31/19       MOB       Telephone conference with A Cuker to discuss                            0.30           142.50
                         strategy for relief from stay
02/06/19       MOB       Review Judge Adler's tentative decision (.1); analyze                   3.30         1,567.50
                         terms and cases cited (.6); several lengthy telephone
                         conferences and email exchanges with clients
                         regarding tentative (.8); generally prepare for oral
                         argument (1.0); review briefs (.4); telephone
                         conference with A Cuker and A Atalla regarding
                         court's tentative ruling (.2); telephone conference with
                         J. Dabbieri regarding same (.2)
02/07/19       MOB       Preparation for several telephone conferences with                      3.40         1,615.00
                         clients; preparation for hearing on relief from stay;
                         travel to and argue motion; meeting with clients prior
                         to and following hearing
02/11/19       MOB       Review and edit proposed order regarding relief from                    0.30           142.50
                         stay; emails to client regarding same
02/14/19       MOB       Attention to and finalize relief from stay order                        0.40           190.00
02/22/19       MOB       Telephone conference with A Atalla regarding                            0.30           142.50
                         strategy; telephone conference with J. Dabbieri
                         regarding placement of relief from stay order on
                         Arkansas docket
  Case 18-07363-LA11            Filed 04/25/19              Entered 04/25/19 16:02:02            Doc 116       Pg. 76 of
                                                              84

                                             ,,
4/24/2019 11 :45:42 AM
                                             ?fl/:;\\   '.titir~•t{~:f§,[ij~1,tll1(''\'1\J                                 Page 3



Matter ID: 60665-003
Matter: RelieffromStay

Date                     Descri12tion                                                              Hours              Amount
02/23/19      MOB        Lengthy telephone conference with A Atalla regarding                           0.60           285.00
                         strategy in light of HLF RFS/district court conduct
02/24/19      MOB        Dictate/Draft motion for emergency relief and                                  1.50           712.50
                         Breslauer declaration (1.2); Telephone conference/e-
                         mail exchange with J. Dabbieri regarding HLF
                         RFS/district court conduct (.3)
02/25/19      MOB        Telephone conference with A Atalla regarding HLF's                            4.10          1,947.50
                         conduct (.2); review case-law regarding contempt and
                         standards for willfulness (.8); review filings by HLF on
                         February 25 (.2); review, revise and finalize
                         Emergency Motion and Breslauer declaration (1.9)
02/26/19      MOB        Telephone conference with clients (.2); emails with                           0.80            380.00
                         clients regarding emergency motion (.2); telephone
                         conference with court staff regarding motion (.1 );
                         prepare order (.3)
02/27/19       MOB       Briefly review opposition to emergency motion                                  0.40           190.00
02/28/19       MOB       Prepare for and attend hearing on emergency motion                             1.80           855.00
                         for sanctions re HLF (1.5); telephone conference with
                         A Cuker regarding status and strategy (.3)
03/01/19       MOB       Prepare Order following Emergency Hearing                                      0.40           190.00
03/04/19       MOB       Prepare Declaration of fees and costs incurred;                                0.60           285.00
                         prepare order regarding fees and costs
03/11/19       MOB       Telephone conference with J. Dabbieri regarding                                0.20               95.00
                         status of Arkansas proceeding and modified relief
                         from stay order

                                                                                Total Fees:            39.70        17,007.50




Timekee12er                                                                   Hours            Rate                   Amount
MOB     Michael D. Breslauer                                                   30.50          475.00                14,487.50
MTA     Matthew T. Arvizu                                                       8.20          275.00                 2,255.00
PT      Priyanka Talukdar                                                       1.00          265.00                   265.00

                                   Total Fees:                                 39.70                                 17,007.50
   Case 18-07363-LA11            Filed 04/25/19    Entered 04/25/19 16:02:02   Doc 116      Pg. 77 of
                                                     84

4/24/2019 11 :45:42 AM                                                                                  Page 4



Matter ID: 60665-003
Matter: Relief from Stay


            Last Invoice Date:                                  Total Current Period:            17,007.50
           Last Payment Date:                                                  Interest:                 0.00
       Last Payment Amount:                 0.00                 Previous Balance Due:                   0.00
                                                                        Balance Due:             17,007.50
                                                                        Trust Balance:                   0.00
                                                              Advance Deposit Balance:                   0.00


                  Bill           Hold WIP         Adjust     Trust        Other            HOLD STMT

   Fees

   Costs




                Billing Instructions                                  Internal Comments
Case 18-07363-LA11   Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116   Pg. 78 of
                                        84




                     EXHIBITC
     Case 18-07363-LA11             Filed 04/25/19        Entered 04/25/19 16:02:02            Doc 116     Pg. 79 of
CSD 1143      [04/28/96]                                    84
                                             UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
DEBTOR:            Cuker Interactive, LLC                                   DATE PETITION FILED: 12/13/18
CASE NO.:          18-07363-LAl 1


                                                FEE APPLICATION SUMMARY

APPLICANT: Solomon Ward Seidenwurm & Smith, LLP                          , REPRESENTING Debtor, Cuker Interactive, LLC

ORDER APPROVING EMPLOYMENT: January 24, 2019




Chapter 11 Representation                                                    60.5                                        28,371.50

Litigation Matters                                                           17.1                                         8,068.50

Relief From Stay                                                             39.7                                        17,007.50




                                                                             117.3                                       53,447.50


NOTE: Attach all fee application summaries for prior interim hearings.
                                                                                                     Page 1 of 1



          1
        See categories suggested in UNITED STATES TRUSTEE GUIDELINES FOR REVIEWING APPLICATIONS FOR
COMPENSATION AND REIMBURSEMENT OF EXPENSES.                                               American LegalNet, Inc.
CSD 1143                                          EXHIBIT 11 C11                          www.FormsWorkflow.com
Case 18-07363-LA11   Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116   Pg. 80 of
                                        84




                     EXHIBITD
  Case 18-07363-LA11         Filed 04/25/19        Entered 04/25/19 16:02:02             Doc 116                Pg. 81 of
                                                     84



                                                       EXHIBITD

                                             CUKER INTERACTIVE, LLC
                                              Case No. 18-07363-LAl 1


                              ATTORNEYS' FEE SUMMARY FOR THE PERIOD
                                 December 14, 2018 through March 31, 2019

                                                                    ·...
      NAME             STATUS              YEARS         BlLLINQ              BILLING·· ' .HOURS
                                                                                              ,     ..
                                                                                                         •. ·.         FEESFO~··>
                                    .
                                         EXPERIENCE.                     ..                          ·,·.,   ·;'_ ,·


                                                                                                                 ' .. · PE,RIOD •.
                                                                     .

                                   •.•
                                                          R.A.TE.                              ... :· .. :} 1·.•
                                                                               PERJ0I) . . . .FOR'             ·
                                                                                             PERIOD····                              .
                                                                                   ..                 .                           .·
 M. Breslauer           Partner              36           460/475             2018/2019            107.8                $50,878.00
 M. Arvizu             Associate             5             275                   2019                           8.2     $2,255.00
 P. Talukdar           Associate             6             265                   2019                           1.0         $265.00
 W. Fisher             Paralegal             27             165                  2018                           0.3          $49.50
 Totals                                                                                                 117.3          $53,447.50




P:01283030:60665.001

                                                   EXHIBITD
Case 18-07363-LA11   Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116   Pg. 82 of
                                        84




                     EXHIBITE
Case 18-07363-LA11        Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116   Pg. 83 of
                                             84



                                           EXHIBIT E

                                  CUKER INTERACTIVE, LLC
                                   Case No. 18-07363-LAll


                            EXPENSE SUMMARY FOR THE PERIOD
                            December 14, 2018 through March 31, 2019


 DOCUMENT PRODUCTION                                                                $243.45

 PACER U.S. COURT ELECTRONIC SEARCHES                                               $230.70

 SECRETARY OF STATE                                                                  $24.00

 U.S. BANKRUPTCY COURT FILING FEES                                                  $124.00

 TOTAL                                                                              $622.15




  P:O 1283029:60665.001
                                           EXHIBITE
Case 18-07363-LA11             Filed 04/25/19   Entered 04/25/19 16:02:02   Doc 116    Pg. 84 of
                                                  84



   1                                            PROOF OF SERVICE

  2              I, Wendy A. Yanes, declare as follows:

   3           I am employed in the County of San Diego, State of California; I am over the age of
       eighteen years and am not a party to this action; my business address is Solomon Ward
   4   Seidenwurm & Smith, LLP, 401 B Street, Suite 1200, San Diego, CA 92101, in said County and
       State. On April 25, 2019, I served the following document(s):
   5
                 FIRST INTERIM APPLICATION FOR ALLOWANCE OF FEES AND
  6              REIMBURSEMENT OF EXPENSES BY SOLOMON WARD SEIDENWURM
                 & SMITH, LLP, GENERAL BANKRUPTCY COUNSEL; DECLARATION OF
  7              MICHAEL D. BRESLAUER
  8
       on each of the interested parties as follows:
  9
       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF")
 10    Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing
       document will be served by the court via NEF and hyperlink to the document. On April 25, 2019, I
 11    checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
       the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the
 12    email address(es) indicated below:

 13         •    Michael D. Breslauer mbreslauer@swsslaw.com, wyones@swsslaw.com
            •    Jonathan S. Dabbieri dabbieri@sullivanhill.com,
 14              hill@sullivanhill.com;bkstaff@sullivanhill.com;vidovich@ecf.inforuptcy.com;dabbie
                 ri@ecf.inforuptcy.com
 15         •    David Ortiz david.a.ortiz@usdoj.gov,
                 USTP.REGIONlS@USDOJ.GOV;tiffany.l.carroll@usdoj.gov;Elizabeth.C.Amorosi
 16
                 @usdoj.gov
 17         •    Heather L. Rosing HRosing@Klinedinstlaw.com
            •    United States Trustee ustp.regionl5@usdoj.gov
 18         •    Matthew S. Walker matthew.walker@pillsburylaw.com
 19    SERVED BY U.S. MAIL: On April 25, 2019, I served the following person(s) and/or entity(ies)
       at the last known address(es) in this bankruptcy case or adversary proceeding by placing a true and
 20    correct copy thereof in a sealed envelope in the United States ail, first class, postage prepaid,
       and/or with an overnight mail service addressed as follow .
 21
       I declare under penalty of perjury under the laws of the un· ed
 22    foregoing is true and correct.
 23

 24    Dated: April 25, 2019
  25
  26

  27

  28


       P:Ol 283013:60665.001
